$500,000,000 Borrower Payment Dependent Notes This is a public offering to lender members of Prosper Marketplace,Inc., or Prosper, of up to $500,000,000 in principal amount of Borrower Payment Dependent Notes, or “Notes.” We will issue the Notes in a series, with each series of Notes dependent for payment on payments we receive on a specific borrower loan described in a listing posted on our peer-to-peer online credit platform, which we refer to as our “platform.”All listings on our platform are posted by individual consumer borrower members of Prosper requesting individual consumer loans, which we refer to as “borrower loans.” Important terms of the Notes include the following, each of which is described in detail in this prospectus: · Our obligation to make payments on a Note will be limited to an amount equal to the lender member’s pro rata share of amounts we receive with respect to the corresponding borrower loan for that Note, net of any servicing fees.We do not guarantee payment of the Notes or the corresponding borrower loans. · The Notes are special, limited obligations of Prosper only and are not obligations of the borrowers under the corresponding borrower loans. · The Notes will bear interest from the date of issuance, have a fixed rate, be payable monthly and have an initial maturity of one, three or five years from issuance. We may add additional Note terms from time to time. · A lender member’s recourse will be extremely limited in the event that borrower information is inaccurate for any reason. We will offer Notes to our lender members at 100% of their principal amount.The Notes will be offered only through our website, and there will be no underwriters or underwriting discounts. The Notes will be issued in electronic form only and will not be listed on any securities exchange.The Notes will not be transferable except through the Folio Investing Note Trader platform, or the “Note Trader Platform,” operated and maintained by FOLIOfn Investments, Inc., a registered broker-dealer.There can be no assurance, however, that a market for Notes will develop on the Note Trader platform.Therefore, lender members must be prepared to hold their Notes to maturity. This offering is highly speculative and the Notes involve a high degree of risk.Investing in the Notes should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors” on page19. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is November 8, 2011 Table of Contents PROSPER MARKETPLACE, INC. TABLE OF CONTENTS ABOUT THIS PROSPECTUS ii WHERE YOU CAN FIND MORE INFORMATION iii PROSPECTUS SUMMARY 1 THE OFFERING 4 QUESTIONS AND ANSWERS 8 FORWARD – LOOKING STATEMENTS 18 RISK FACTORS 19 RISKS RELATED TO BORROWER DEFAULT 19 RISKS INHERENT IN INVESTING IN THE NOTES 27 RISKS RELATED TO PROSPER, OUR PLATFORM AND OUR ABILITY TO SERVICE THE NOTES 30 RISKS RELATING TO COMPLIANCE AND REGULATION 40 USE OF PROCEEDS 44 PLAN OF DISTRIBUTION 44 FINANCIAL SUITABILITY REQUIREMENTS 44 ABOUT PROSPER 45 SUMMARY OF MATERIAL AGREEMENTS 81 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 91 INFORMATION ABOUT PROSPER MARKETPLACE, INC. 98 GOVERNMENT REGULATION MANAGEMENT EXECUTIVE COMPENSATION TRANSACTIONS WITH RELATED PARTIES PRINCIPAL SECURITYHOLDERS MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS LEGAL MATTERS EXPERTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND FINANCIAL STATEMENTS i Table of Contents ABOUT THIS PROSPECTUS This prospectus describes our offering of our Borrower Payment Dependent Notes, or “Notes.”This prospectus is part of a registration statement filed with the Securities and Exchange Commission, which we refer to as the “SEC.” This prospectus, and the registration statement of which it forms a part, speak only as of the date of this prospectus.We will supplement this registration statement from time to time as described below. Unless the context otherwise requires, we use the terms “Prosper,” “the Company,” “our company,” “we,” “us” and “our” in this prospectus to refer to Prosper Marketplace,Inc., a Delaware corporation. The offering described in this prospectus is a continuous offering pursuant to Rule415 under the Securities Act of 1933, as amended (the “Securities Act”). We offer Notes continuously, and sales of Notes through our platform occur on a daily basis. Before we post a borrower loan request on our website and thereby offer the series of Notes corresponding to that borrower loan, as described in “About Prosper,” we prepare a supplement to this prospectus, which we refer to as a “listing report.” In that listing report, we provide information about the series of Notes offered for sale on our website that correspond to the posted member loan, as well as information about any other series of Notes then being offered for sale on our website.No later than two business days after the date the bidding period for a loan listing ends and a series of Notes is sold, we will file another prospectus supplement with the SEC, which we refer to as a “sales report”, describing all borrower loan information set forth on the bidding pagefor that series of Notes in tabular form, as well as the aggregate principal balance, bidding history, maturity date and interest rate for that series of Notes.These prospectus supplements will provide information about the series of Notes offered for sale on our website that will correspond to the information contained in the corresponding borrower loan listing for that series of Notes.The listing and sales reports are also posted to our website. We will prepare prospectus supplements to update this prospectus for other purposes, such as to disclose changes to the terms of our offering of the Notes, provide quarterly updates of our financial and other information included in this prospectus and disclose other material developments.We will file these prospectus supplements with the SEC pursuant to Rule424(b)and post them on our website.When required by SEC rules, such as when there is a “fundamental change” in our offering or the information contained in this prospectus, or when an annual update of our financial information is required by the Securities Act or SEC rules, we will file post-effective amendments to the registration statement of which this prospectus forms a part, which will include either a prospectus supplement or an entirely new prospectus to replace this prospectus.We currently anticipate that post-effective amendments will be required, among other times, when we change material terms of the Notes offered through our platform. The Notes are not available for offer and sale to residents of every state. Our website will indicate the states where residents may purchase Notes. We will post on our website any special suitability standards or other conditions applicable to purchases of Notes in certain states that are not otherwise set forth in this prospectus. ii Table of Contents WHERE YOU CAN FIND MORE INFORMATION We have filed a registration statement on FormS-1 with the SEC in connection with this offering.In addition, we are required to file annual, quarterly and current reports and other information with the SEC.You may read and copy the registration statement and any other documents we have filed at the SEC’s Public Reference Roomat treet, N.E., Room1580, Washington, D.C.20549.Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room.Our SEC filings are also available to the public at the SEC’s Internet site at http://www.sec.gov. This prospectus is part of the registration statement and does not contain all of the information included in the registration statement and the exhibits, schedules and amendments to the registration statement.Some items are omitted in accordance with the rulesand regulations of the SEC.For further information with respect to us and the Notes, we refer you to the registration statement and to the exhibits and schedules to the registration statement filed as part of the registration statement.Whenever a reference is made in this prospectus to any of our contracts or other documents, the reference may not be complete and, for a copy of the contract or document, you should refer to the exhibits that are a part of the registration statement. We “incorporate” into this prospectus information we filed with the SEC in our Annual Report on Form10-K (“Annual Report”) for the fiscal year ended December31, 2010, our Quarterly Reports on Form 10-Q/A for the period ended March 31, 2011, our Quarterly Report on Form 10-Q for the period ended June 30, 2011 (“Quarterl Reports”), and our Current Report on Form 8-K filed on August 4, 2011. This means that we disclose important information to you by referring you to our Annual Report for the fiscal year ended December 31, 2010, to our Quarterly Reports for the periods ended March 31, 2011 and June 30, 2011, and to our Current Report on Form 8-K filed on August 4, 2011,which are available on our website, www.prosper.com.The information incorporated by reference is considered to be part of this prospectus. Information contained in this prospectus automatically updates and supersedes previously filed information. You may request a copy of our Annual Report for the fiscal year ended December31, 2010, our Quarterly Reports for the period ended March 31, 2011 and June 30, 2011, and our Current Report on Form 8-K filed on August 4, 2011, which will be provided to you at no cost, by writing, telephoning or emailing us. Requests should be directed to Customer Support, 111 Sutter St, 22nd Floor, San Francisco, CA 94104; telephone number (415)593-5400; or emailed to support@prosper.com.In addition, our Annual Report for the fiscal year ended December 31, 2010 and our Quarterly Reports for the periods ended March 31, 2011 and June 30, 2011,and our Current Report on Form8-K filed on August 4, 2011,are available on our website, www.prosper.com. iii Table of Contents PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus.You should read the following summary together with the more detailed information appearing in this prospectus, including our financial statements and related notes, and the risk factors beginning on page23, before deciding whether to purchase our Notes. Prosper provides a peer-to-peer online credit platform, which we refer to as our “platform,” that enables its borrower members to borrow money and its lender members to purchase Notes issued by Prosper, the proceeds of which facilitate the funding of specific loans made to borrower members. About the Platform Our platform is an online marketplace that permits our lender members to bid on loan listings and purchase Notes from Prosper that are dependent for payment on payments we receive on the corresponding borrower loans described in the listings.All listings on our platform are posted by individual consumer members of Prosper requesting individual consumer loans, which we refer to as “borrower listings” or “listings” and “borrower loans,” respectively.We refer to Prosper’s individual borrower members as “borrowers.” Each listing sets forth the desired loan amount, interest rate and corresponding yield percentage, the minimum amount of total bids required for the loan to fund, the Prosper Rating and estimated loss rate for the listing, debt-to-income ratio, certain credit information from the borrower’s credit report, the borrower’s numerical credit score range, the borrower’s self-reported annual income range, occupation and employment status, and the borrower’s group affiliation, if any. Prosper sets the interest rates for borrower loans based on Prosper Ratings, as well as additional factors, such as estimated loss rates, loan terms, group affiliations, the general economic environment and competitive conditions.The yield percentage on each series of Notes is equal to the interest rate on the related borrower loan, minus Prosper’s servicing fee, currently set at 1%, which Prosper may extend in the future to between 1% and 3%. Apart from the credit score range and information obtained from a credit report, such as number of accounts delinquent, public records, and other such borrower credit information, none of the information regarding the borrower’s income, financial status, or self-reported credit history is verified by Prosper. Such information is self-reported and should not be relied on by lender members in making investment decisions. Borrower listings may include the borrower’s narrative description of why the loan is being requested and the borrower’s financial situation.Borrowers are identified by a Prosper screen name but are not permitted to disclose in listings their identity or contact information.Listings are displayed publicly on our platform, although certain information is only viewable by members. Each listing will be assigned a proprietary credit rating by Prosper, referred to as the “Prosper Rating.”The Prosper Rating is a letter that indicates the level of risk associated with a listing and corresponds to an estimated average annualized loss rate range for the listing.There are currently seven Prosper Ratings, represented by seven letter scores, but this, as well as the loss ranges associated with each, may change over time as the marketplace dictates.The estimated loss rate for each listing is based on two scores:a consumer reporting agency score and an in-house custom score calculated using the historical performance of previous borrower loans with similar characteristics.We will use these two scores to determine an estimated loss rate for each listing, which correlates to a Prosper Rating.This new rating system allows Prosper to maintain consistency when assigning a rating to a listing.See “About Prosper” for more information. The Notes.Our lender members will have the opportunity to buy Borrower Payment Dependent Notes issued by Prosper, which are dependent for payment on payments we receive on the corresponding borrower loans. 1 Table of Contents Lender members access our platform and, by bidding on a loan listing, make purchase commitments for Notes that are dependent for payment on payments we receive on the corresponding borrower loan for that listing. By making a bid on a listing, a lender member is committing to purchase from Prosper a Note in the principal amount of the lender’s winning bid.The lender members who purchase the Notes will designate that the sale proceeds be applied to facilitate the funding of the corresponding borrower loan.The Notes will be special, limited obligations of Prosper only and not obligations of any borrower. The Notes are unsecured and holders of the Notes do not have a security interest in the corresponding borrower loans or the proceeds of those corresponding borrower loans.If Prosper were to become subject to a bankruptcy or similar proceeding, the holder of a Note would generally have a general unsecured claim against Prosper that may or may not be limited in recovery to such borrower payments.To limit the risk of Prosper’s insolvency, Prosper has granted the trustee under the indenture for the Notes, referred to as the “indenture trustee,” a security interest in Prosper’s right to payment under, and all proceeds received by Prosper on, the corresponding borrower loans and in the bank account in which the borrower loan payments are deposited.The indenture trustee may exercise its legal rights to the collateral only if an event of default has occurred under the indenture, which would include Prosper becoming subject to a bankruptcy or similar proceeding.See “Risk Factors—Risks Related to Prosper, Our Platform and Our Ability to Service the Notes.” Prosper will pay principal and interest on each series of Notes in an amount equal to each such Note’s pro rata portion of the principal and interest payments, if any, Prosper receives on the corresponding borrower loan, net of Prosper’s servicing fee, currently set at 1%, which Prosper may extend in the future to between 1% and 3%.Prosper will pay lender members any other amounts Prosper receives on each corresponding borrower loan, including late fees and prepayments, subject to the servicing fee, except that Prosper will not pay to lender members any non-sufficient funds fees for failed borrower payments or collection fees we or a third-party collection agency charge. Under the lender member registration agreement, in the event of a material default under a series of Notes due to verifiable identity theft of the named borrower’s identity, Prosper will repurchase the Notes from the lender members. In the event we breach any of our other representations and warranties in the lender registration agreement pertaining to the Notes, and such breach materially and adversely affects a series of Notes, we will either indemnify the lender members, repurchase that series of Notes or cure the breach.See “About Prosper—Prosper’s Note Repurchase and Indemnification Obligations.” Borrower Loans.Our platform allows our borrower members to request loans by posting listings on the platform indicating a requested loan amount.All borrower loans are unsecured obligations of individual borrower members with a fixed interest rate set by Prosper and a loan term currently set at one, three or five years, which Prosper may extend in the future to between three months to seven years. The minimum and maximum principal amounts for borrower loans are currently $2,000 and $25,000, respectively.Lender members may access our platform and bid by indicating that they are willing to purchase Notes relating to the borrower loan in the principal amounts of their respective bids. If at the end of the bidding period the listing has received bids equal to or exceeding the minimum amount required for the loan to fund, a loan will be made to the borrower in an amount equal to the total amount of all winning bids, at the interest rate set by Prosper. All borrower loans will be funded by WebBank, a Federal Deposit Insurance Corporation (“FDIC”) insured, Utah-chartered industrial bank.After funding a loan, WebBank sells and assigns the loan to Prosper, without recourse to WebBank, in exchange for the principal amount of the borrower loan.WebBank has no obligation to purchasers of the Notes.For all borrower loans, Prosper verifies the borrower member’s identity against data from consumer reporting agencies and other identity and anti-fraud verification databases. Borrower listings are posted without our obtaining any documentation of the borrower’s ability to afford the loan.In limited instances, we verify the income, employment, occupation or other information provided by Prosper borrower members in listings.This verification is normally done after the listing has been created and bidding is substantially complete, but before the loan is funded, and therefore the results of our verification are not reflected in the borrower listings. 2 Table of Contents Borrower loans will be serviced by Prosper.Prosper refers borrower loans that become more than 30 days past-due to a third party collection agency for collection proceedings.For loans that were originated between November 2005 and July 12, 2009, as of June 30, 2011, 11,779 loans or 41% of all borrower loans ever funded have been referred to a collection agency for collection proceedings, and 42% have been greater than 30 days past due at any time; 40% have been greater than 60 days past due at any time.For loans that were originated between July 13, 2009 and June 30, 2011, as of June 30, 2011, 713 loans or 6% of all borrower loans ever funded have been referred to a collection agency for collection proceedings and 6% have been greater than 30 days past due at any time; 5% have been greater than 60 past due at any time.See “About Prosper – Loan Servicing and Collection.” Quick Invest.Our loan search tool, Quick Invest, allows lender members to identify Notes that meet their investment criteria. A lender using Quick Invest is asked to indicate (i) the Prosper Rating or Ratings she wishes to use as search criteria, (ii) the total amount she wishes to invest and (iii) the amount she wishes to invest per Note. Quick Invest then compiles a basket of Notes for her consideration that meet her search criteria.If the supply of Notes that meet her criteria exceeds the total amount she wishes to invest, Quick Invest selects Notes for her basket based on the principle of first in, first out, i.e.,the Note with the corresponding listing that was posted on our website earliest will be the first included in her basket, then the Note with the next oldest corresponding listing will be included, and so on, until the aggregate principal amount of Notes in her basket equals the amount she wishes to invest. If the lender’s search criteria include multiple Prosper Ratings, Quick Invest divides the lender’s basket into equal portions, one portion representing each Prosper Rating selected. To the extent available Notes with these Prosper Ratings are insufficient to fill the lender’s order, the lender is advised of this shortfall and given an opportunity either to reduce the size of her order or to modify her search criteria to make her search more expansive.See “About Prosper—How to Bid to Purchase Notes—Quick Invest.” Corporate Information We were incorporated in the State of Delaware in March2005, and our principal executive offices are located at 111 Sutter Street, 22nd Floor, San Francisco, California 94104.Prosper’s telephone number at this location is (415) 593-5400.Prosper’s website address is www.prosper.com.The information contained on our website is not incorporated by reference into this prospectus. From the launch of our platform in Februaryof 2006 until October16, 2008, the operation of our platform differed from the structure described in this prospectus and we did not offer Notes.Instead, our platform allowed lender members to purchase, and take assignment of, borrower loans directly.Under that structure the borrower loans were evidenced by individual promissory notes in the amount of each lender member’s winning bid, which notes were thereafter sold and assigned to each lender member with a winning bid, subject to our right to service the borrower loans.In addition, we previously assigned one of seven letter credit grades based on the borrower’s credit score and displayed the borrower’s credit grade in the listing posted on our platform. Commencing July 13, 2009, each listing was assigned a Prosper Rating, which is derived from two scores:a consumer reporting agency score and an in-house custom score calculated using the historical performance of previous borrower loans with similar characteristics. From October16, 2008 until July 13, 2009 except for a brief period between April 28, 2009 and May 8, 2009 during which our wholly owned subsidiary Prosper Loans Marketplace, Inc. conducted an intrastate offering under Section 3(a)(11) of the Securities Act to California residents only and no securities were issued, we did not offer lender members the opportunity to make any purchases on our platform. During this time, we also did not accept new lender registrations or allow new loan purchase commitments from existing lender members.We continued to service all borrower loans originated on the platform on or before October16, 2008, and lender members were able to access their accounts, monitor their borrower loans and withdraw available funds without charge.We also limited the borrowing side of our platform during this period.Borrowers could still request loans, but those loan requests were forwarded to companies that had a pre-existing relationship with Prosper that could make or facilitate a loan to the borrower. Our historical financial results and much of the discussion in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” reflects the structure of our lending platform and our operations prior to July 13, 2009.See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report for the fiscal year ended December 31, 2010,pages 64-75, in our Quarterly Report for the period ended March 31, 2011, pages 23-33, and in our Quarterly Report for the period ended June 30, 2011, pages 24-36, which are incorporated by reference in this prospectus. 3 Table of Contents THE OFFERING Issuer Prosper Marketplace,Inc. Securities offered Prosper Borrower Payment Dependent Notes, or “Notes,” issued in series, with each series dependent for payment on payments Prosper receives on a specific borrower loan. Offering price 100% of principal amount of each Note. Initial maturity date Maturities are for one, three or five years and match the maturity date of the corresponding borrower loan. Prosper may in the future extend available loan terms to between three months to seven years, at which time the Notes will have terms between three months and seven years. Final maturity date/Extension of maturity date The final maturity date of each Note is the date that is one year after the initial maturity date. Each Note will mature on the initial maturity date, unless any principal or interest payments in respect of the corresponding borrower loan remain due and payable to Prosper upon the initial maturity date, in which case the maturity of the Note will be automatically extended to the final maturity date. If there are any amounts under the corresponding borrower loan still due and owing to us after the final maturity date, we will have no further obligation to make payments on the Notes of the series even if we receive payments on the corresponding borrower loan after the final maturity date. However, because we may, in our sole discretion and subject to our servicing standard, amend, modify, sell to a third-party debt purchaser or charge-off the borrower loan at any time after the 31st day of its delinquency, and because we generally charge-off a loan after it becomes more than 120 days past due, a borrower loan may never reach the final maturity date. Interest rate Each series of Notes will have a stated, fixed interest rate equal to its yield percentage determined by Prosper, which is the interest rate for the corresponding borrower loan, net of servicing fees. Setting interest rate for Notes Interest rates vary among the Notes, but each series of Notes that corresponds to a single borrower loan will have the same interest rate. Prosper sets the interest rates for borrower loans based on their Prosper Ratings, as well as additional factors such as estimated loss rates, loan terms, group affiliations, the economic environment and competitive conditions.The interest rate on each Note is equal to the interest rate on the corresponding borrower loan, net of servicing fees. See “About Prosper—Setting Interest Rates.” Payments on the Notes We will pay principal and interest on any Note a lender member purchases in an amount equal to the lender member’s pro rata portion of the principal and interest payments, if any, we receive on the corresponding borrower loan, net of servicing fees and other charges. See “—Servicing Fees and Other Charges.” Each Note will provide for monthly payments over a term equal to the corresponding borrower loan. The payment dates for the Notes will fall on the sixth day after the due date for each installment of principal and interest on the corresponding borrower loan. See “Summary of Material Agreements—Indenture as Formof Notes” for more information. 4 Table of Contents Borrower loans Lender members will designate Prosper to apply the proceeds from the sale of each series of Notes to Prosper’s purchase of the corresponding borrower loan from WebBank. Each borrower loan is a fully amortizing consumer loan made by WebBank to an individual Prosper borrower member. Borrower loans currently have a term of one, three or five years, but Prosper may in the future extend available loan terms to between three months to seven years. Borrower members may request loans within specified minimum and maximum principal amounts (currently between $2,000 and $25,000), which are subject to change from time to time. WebBank subsequently sells and assigns the borrower loan to Prosper without recourse to WebBank in exchange for the principal amount of the borrower loan. Borrower loans are repayable in monthly installments and are unsecured and unsubordinated. Borrower loans may be repaid at any time by Prosper borrower members without prepayment penalty. Prosper verifies the borrower member’s identity against data from consumer reporting agencies and other identity and anti-fraud verification databases. Borrower listings are posted without our obtaining any documentation of the borrower member’s ability to afford the loan. In limited instances, we verify the income, employment, occupation or other information provided by Prosper borrower members in listings. This verification is normally done after the listing has been created and bidding is substantially completed, but before the loan has funded, and therefore the results of our verification are not reflected in the listings. Prosper is responsible for servicing the borrower loans. See “About Prosper” for more information. Security Interest—Ranking The Notes will not be contractually senior or contractually subordinated to any other indebtedness of Prosper. All Notes will be unsecured special, limited obligations of Prosper. The Notes do not restrict Prosper’s incurrence of other indebtedness or the grant or imposition of liens or security interests on the assets of Prosper, and holders of the Notes do not have a security interest in the corresponding borrower loan or the proceeds of that loan.Accordingly, in the event of a bankruptcy or similar proceeding of Prosper, the relative rights of a holder of a Note, as compared to the holders of unsecured indebtedness of Prosper, are uncertain. To limit the risk of Prosper’s insolvency, Prosper has granted the indenture trustee a security interest in Prosper’s right to payment under, and all proceeds received by Prosper on, the corresponding borrower loans and in the bank account in which the borrower loan payments are deposited. The indenture trustee may exercise its legal rights to the collateral only if an event of default has occurred under the indenture, which would include Prosper becoming subject to a bankruptcy or similar proceeding. Only the indenture trustee, not the holders of the Notes, has a security interest in the above collateral. See “Risk Factors—Risks Related to Prosper, Our Platform and Our Ability to Service the Notes” for more information. 5 Table of Contents Servicing fees and Other Charges We receive a servicing fee equal to an annualized rate currently set at 1% of the outstanding principal balance of the corresponding borrower loan, but which Prosper may extend in the future to between 1% and 3%, which we deduct from each lender member’s share of the borrower loan payments we receive. Listings set forth the servicing fee charged by Prosper.Because servicing fees reduce the effective yield to lenders, the yield percentage displayed in listings is net of servicing fees. Any non-sufficient funds fees charged to a borrower’s account will be retained by Prosper as additional servicing compensation. If a borrower loan enters collection, either Prosper or the collection agency will charge a collection fee of between 17% and 30% of any amounts that are obtained, in addition to any legal fees incurred in the collection effort. The collection fee will vary dependent upon the collection agency used. The collection fees charged by the various collection agencies can be accessed through hyperlinks from the bidding pageon our platform. These fees will correspondingly reduce the amounts of any payments lender members receive on the Notes and are not reflected in the yield percentage displayed in listings. We will pay lender members any late fees we receive on borrower loans. Use of proceeds We will use the proceeds of each series of Notes to purchase the corresponding borrower loan obtained by the borrower member. Electronic form and transferability The Notes will be issued in electronic form only and will not be listed on any securities exchange. The Notes will not be transferable except through the Folio Investing Note Trader platform operated and maintained by FOLIOfn Investments,Inc., a registered broker-dealer. There can be no assurance that a market for the Notes will develop on the Note Trader platform and, therefore, lender members must be prepared to hold their Notes to maturity. See “About Prosper—Note Trader Platform” for more information. U.S. federal income tax consequences Although the matter is not free from doubt, we intend to treat the Notes as our debt instruments that have original issue discount (“OID”) for U.S. federal income tax purposes. Accordingly, if you hold a Note, you will be required to include OID currently as ordinary interest income for U.S. federal income tax purposes (which may be in advance of interest payments on the Note) if the Note has a maturity date of more than one year, regardless of your regular method of tax accounting. If the Note has a maturity of one year or less, (1)if you are a cash-method taxpayer, in general, you will not have to include OID currently in income on your Note unless you elect to do so, and (2)if you are an accrual-method taxpayer, in general, you will have to include OID currently in income on your Note. You should consult your own tax advisor regarding the U.S. federal, state, local and non-U.S. tax consequences of the purchase, ownership, and disposition of the Notes (including any possible differing treatments of the Notes). See “Material U.S. Federal Income Tax Considerations” for more information. Financial suitability To purchase Notes, lender members located in Idaho, New Hampshire, Oregon, Virginia and Washington must satisfy minimum financial suitability standards and maximum investment limits. Specifically, lender members must either: (1)have an annual gross income of at least $70,000 and a net worth (exclusive of home, home furnishings and automobile) of at least $70,000; or (2)have a net worth (determined with the same exclusions) of at least $250,000. In addition, no lender member located in these states may purchase Notes in an amount in excess of 10% of the lender member’s net worth, determined exclusive of home, home furnishings and automobile. Lender members that are residents of California must meet certain suitability requirements, described herein.For an individual California lender member who purchases $2,500 or less of Notes in a 12 month period, the lender member’s investment must not exceed 10 percent of his or her net worth. For an individual California lender member who purchases more than $2,500 of Notes in a 12 month period, the lender member’s investment must not exceed 10 percent of his or her net worth, and either: (1) the lender member must have a minimum net worth of at least $85,000 and had minimum gross income of $85,000 during the last tax year and will have (based on a good faith estimate) minimum gross income of $85,000 during the current tax year; or (2) the lender member must have a minimum net worth, exclusive of homes, home furnishings and automobiles, of $200,000. Assets included in the computation of net worth shall be valued at not more than fair market value. For the purpose of this net worth requirement, both a husband and wife may be counted as a single individual. Lender members should be aware that we may apply more restrictive financial suitability standards or maximum investment limits to residents of certain states. If established, before making commitments to purchase Notes, each lender member will be required to represent and warrant that he or she meets these minimum financialsuitability standards and maximum investment limits. See “Financial Suitability Requirements” for more information. 6 Table of Contents The following diagram illustrates the basic structure of our platform for a single series of Notes.This graphic does not demonstrate many details of our platform, including the effect of prepayments, late payments, late fees or collection fees.See “About Prosper” for more information. 7 Table of Contents QUESTIONS AND ANSWERS Q: Who is Prosper? A: Prosper provides a peer-to-peer online credit platform that enables its borrower members to borrow money and its lender members to purchase Notes issued by Prosper, the proceeds of which facilitate the funding of specific loans made to borrower members. Q: What is our platform? A: Our platform is an online marketplace that permits our lender members to bid on listings and purchase Notes from Prosper that are dependent for payment on payments we receive on the corresponding borrower loans described in the listings.All listings on our platform are posted by individual consumer members of Prosper requesting individual consumer loans, which we refer to as “borrower listings” or “listings” and “borrower loans,” respectively.Each listing sets forth the desired loan amount, borrower interest rate, lender yield percentage, and other information. Q: Who is WebBank? A: WebBank is an FDIC-insured, Utah-chartered industrial bank that is authorized or permitted to make loans in the states where borrower members reside, and makes all borrower loans originated through our platform. Q: What is a borrower listing? A: A borrower listing is a request by a borrower member for a borrower loan in a specified amount.In addition to the borrower’s requested loan amount and interest rate, which is set by Prosper, each listing will show the lender’s yield percentage, which will equal the borrower’s interest rate, net of servicing fees, the minimum amount of total bids required for the loan to fund, and the Prosper Rating and estimated loss rate for the listing.The listing will also show the borrower’s numerical credit score range, debt-to-income ratio, summary information from the borrower’s credit report, and self-reported occupation, employment status and range of income information, and may also include the borrower’s narrative description of why the loan is being requested and the borrower’s financial situation.The specific numerical credit score we receive for a borrower from the credit reporting agency is not displayed or disclosed to anyone (including the borrower).A listing may also contain questions asked by lender members about the listing and the borrower member’s responses to those questions.Borrower members are only identified by a Prosper screen name in their listings, and are not permitted to disclose their identity or contact information.Listings may only be created by individuals registered as borrowers on our platform.Listings are displayed publicly on our platform, although certain information is only viewable by registered members. Q: What are borrower loans? A: Borrower loans are unsecured obligations of individual borrower members with an interest rate determined by Prosper.Borrower loans currently have a term of one, three or five years, but we may in the future extend available loan terms to between three months to seven years.Each borrower loan is originated through our platform, funded by WebBank and sold and assigned to Prosper after it is made in exchange for the principal amount of the corresponding borrower loan.Borrower members may request loans within specified minimum and maximum principal amounts, currently $2,000 and $25,000, respectively.Borrower loans are repayable in monthly installments and are unsecured and unsubordinated.Borrower loans may be repaid at any time by borrower members without prepayment penalty.A borrower loan will be made to a borrower member only if the borrower’s listing has received bids equal to or exceeding the minimum amount required for the loan to fund. 8 Table of Contents Q: Do lender members make loans directly to borrower members? A: No.Lender members do not make loans directly to borrower members.Instead, lender members purchase Notes issued by Prosper, the proceeds of which are designated by the lender members who purchase the Notes to facilitate the funding of the corresponding borrower loan.We use all proceeds we receive from issuances of the Notes to purchase the borrower loans.Even though lender members do not make loans directly to Prosper borrower members, the lender members will nevertheless be wholly dependent on the borrowers for repayment of the Notes.If a borrower defaults on the payment obligations under a borrower loan, Prosper will not have any obligation to make payments to the holders of Notes dependent for payment on that borrower loan. Q: Who are our lender members? A: Our lender members are individuals and institutions that have the opportunity to buy our Notes.Lender members must register on our website.Any natural person at least 18 years of age who is a U.S. resident with a bank account and a social security number or any institution with a taxpayer identification number can be a lender member and place bids on our platform.During lender registration, potential lender members must agree to a credit profile authorization statement for identification purposes, a tax withholding statement and the terms and conditions of the Prosper website, and must enter into a lender registration agreement with Prosper, which will govern the terms under which a lender member may purchase Notes from Prosper.In order to bid on a listing, a lender member must have funds on deposit in a Prosper funding account in at least the amount of the lender member’s bid. Q: Who are borrower members? A: Any natural person at least 18 years of age who is a U.S. resident in a state where loans through the platform are available, has a bank account and a social security number, and has registered with Prosper and passed our anti-fraud and identity verification process may be a borrower member.Prosper currently allows borrower members to post listings on our platform regardless of their income.Prosper reserves the right to restrict access to our platform by setting minimum credit or other guidelines for borrowers.Currently, a borrower must have a credit score of at least 640 (before October16, 2008, the minimum was 520) in order to post a listing on our platform, except that the minimum is 600 for borrower members who (1) had previously obtained a Prosper loan and paid off the loan in full, or (2) are seeking a second loan and are otherwise eligible for a second loan.In the future, Prosper may allow borrowers with a credit score below 640 to post listings as long as bids are made primarily from friends and family. Q: What is a bid? A: A bid on a listing is a lender member’s commitment to purchase a Note in the principal amount of the lender member’s bid.Lender members “bid” the amount they are willing to commit to the purchase of a Note that is dependent for payment on payments we receive on the borrower loan described in the listing.A lender who wishes to bid on a listing must have funds in the amount of the bid in the Lender member’s funding account at the time the bid is made.Currently, a bid may be between $25 and the full amount of the requested loan amount described in the listing. Once a bid is placed, it is irrevocable, and the amount of the bid may not be withdrawn from the lender member’s funding account, unless the bidding period expires without the listing having received enough bids to be funded. Q: What are our Borrower Payment Dependent Notes? A: Our lender members may purchase Borrower Payment Dependent Notes, or “Notes,” from Prosper.We will issue the Notes in a series, with each series dependent for payment on payments we receive on a specific borrower loan.The proceeds of each series of Notes are used to purchase the borrower 9 Table of Contents loan upon which that series of Notes is dependent for payment. Each series of Borrower Notes will have a stated interest rate equal to the final yield percentage, as determined by Prosper.The interest rate on the Note will be lower than the interest rate on the corresponding borrower loan because the yield percentage is net of Prosper’s fee for servicing the corresponding borrower loan.We will pay each Note holder principal and interest on the Note in an amount equal to the pro rata portion of the principal and interest payments, if any, we receive on the corresponding borrower loan, net of our servicing fee currently set at 1%, which Prosper may extend in the future to between 1% and 3%.We will also pay the Note holder any other amounts we receive on the borrower loans, including late fees and prepayments, subject to our servicing fee, if any, except that we will not pay the Note holder any non-sufficient funds fees or collection fees we or a third-party collection agency charge.The Notes are special, limited obligations of Prosper only and not the borrowers.The Notes will be unsecured and do not represent an ownership interest in the corresponding borrower loans. Q: How are interest rates and payments calculated on the Notes? A: The interest rate on a Note is the yield percentage that corresponds to the interest rate determined by Prosper for the related borrower loan.Prosper sets the interest rates for borrower loans based on Prosper Ratings, as well as additional factors, such as estimated loss rates, loan terms, group affiliations, the general economic environment and competitive conditions.The yield percentage on each series of Notes is equal to the interest rate on the related borrower loan, minus Prosper’s servicing fee, currently set at 1%, which Prosper may extend in the future to between 1% and 3%. Payments are in an amount sufficient to amortize the Note amount over the term of the Note at the interest rate set forth in the Note. Q: What is Quick Invest? A: Our loan search tool, Quick Invest, allows lenders to identify Notes that meet their investment criteria. A lender using Quick Invest is asked to indicate (i) the Prosper Rating or Ratings she wishes to use as search criteria, (ii) the total amount she wishes to invest and (iii) the amount she wishes to invest per Note. Quick Invest then compiles a basket of Notes for her consideration that meet her search criteria.If the supply of Notes that meet her criteria exceeds the total amount she wishes to invest, Quick Invest selects Notes for her basket based on the principle of first in, first out, i.e.,the Note with the corresponding listing that was posted on our website earliest will be the first included in her basket, then the Note with the next oldest corresponding listing will be included, and so on, until the aggregate principal amount of Notes in her basket equals the amount she wishes to invest. If her search criteria include multiple Prosper Ratings, Quick Invest divides her basket into equal portions, one portion representing each Prosper Rating selected. To the extent available Notes with these Prosper Ratings are insufficient to fill the lender’s order, the lender is advised of this shortfall and given an opportunity either to reduce the size of her order or to modify her search criteria to make her search more expansive. Q: How does the bidding process work for borrower listings? A: A bid on a borrower listing is a lender member’s binding commitment to purchase a Note in the principal amount of the lender member’s bid, should the listing receive bids equal to or exceeding the minimum amount required for the loan to fund.Lender members bid the amount they are willing to commit to purchase a Note dependent for payment on payments we receive on the borrower loan described in the listing. After a listing is posted, lender members can place bids on that listing until the listing has received bids totaling the requested loan amount.Once the listing has received bids totaling the requested loan amount, those bids are the “winning bids” and no further bids can be placed.The maximum length of the bidding period is 14 days.If the listing does not receive bids equal to or exceeding the minimum amount by the close of the fourteenth day after the listing is posted, the listing will terminate and will not be funded. Q: Is partial funding of loans permitted? A: Yes.When a borrower member creates a loan listing, she may opt for partial funding, which means her loan can be funded if it receives bids for 70% or more of the amount requested.Each loan listing will indicate whether the borrower has opted for partial funding as well as the minimum amount of total bids required for the loan to fund.We may change the percentage threshold for partial funding, which is currently set at 70%, from time to time.Any such change will be disclosed on our website and will only affect listings created after we have implemented such change.See “About Prosper—Posted Borrower Loan Listings” for more information. 10 Table of Contents Q: How does Prosper set interest rates for borrower loans? A: Prosper has an interest rate committee, consisting of members of our management team, that meets regularly to set the interest rates for borrower loans.The committee sets rates based on Prosper Ratings, as well as additional factors, such as estimated loss rates, loan terms, group affiliations, the general economic environment and competitive conditions.A table listing the current rates set by the committee is posted on our website.The committee meets to review this table on at least a monthly basis, but may meet more frequently as changes in market conditions and the general economic environment dictate.The yield percentage on each series of Notes is equal to the interest rate on the related borrower loan, minus Prosper’s servicing fee, currently set at 1%, which Prosper may extend in the future to between 1% and 3%.The interest rate set by Prosper for each loan listing, as well as the yield percentage for the corresponding Notes, will be set forth on the listing, as posted on our website, and will also be included in the listing report filed by Prosper for that listing. See “About Prosper—Setting Interest Rates” for more information. Q: How are the Notes being offered? A: We are offering the Notes directly to lender members only through our website for a purchase price of 100% of the principal amount of the Notes.We are not using any underwriters, and there will be no underwriting discounts. Q: Will I receive a certificate for my Notes? A: No.The Notes are issued only in electronic form.This means that each Note will be stored on our website.You can view a record of the Notes you own and the form of your Notes online and print copies for your records by visiting your secure, password-protected webpagein the “My Account” section of our website. Q: Will the Notes be listed on an exchange? A: No.The notes will not be listed on any securities exchange. Q: Will I be able to sell my Notes? A: The Notes will not be transferable except through the Note Trader platform operated and maintained byFOLIOfn Investments,Inc., a registered broker-dealer.There can be no assurance that a market for Notes will develop on the Note Trader platform and, therefore, lender members must be prepared to hold their Notes to maturity.See “About Prosper—Note Trader Platform” for more information. Q: Does Prosper verify the listing information provided by borrower members? A: We verify the identity of every borrower who obtains a loan through our platform using a combination of documentary and non-documentary methods. We ask each borrower to submit a copy of her current driver’s license, passport or other government-issued, photo identification card, which we authenticate using third-party reference materials.In addition, we compare the information contained in the credit report we obtain for the borrower from a consumer reporting agency with the information contained in the borrower’s application. We also run the borrower’s application information through a fraud database.Finally, we require the borrower to submit bank statements, cancelled checks or other documentary evidence to verify the accuracy of her bank account information. For the small number of borrowers who do not have a current, government-issued photo identification card, we may rely on the other screening processes described above to verify their identity. But we obtain and authenticate photo identification from the great majority of our borrowers, and perform the other processes described above for all borrowers who obtain a loan.If we are unable to verify the identity of a borrower in the manner described above, we will cancel the borrower’s loan listing or pending loan. 11 Table of Contents In addition to identity verification, we verify income and employment information for a subset of our borrowers based on a proprietary algorithm.The intention of this algorithm is to identify instances where the borrower’s self reported income is highly determinative of the borrower’s Prosper Rating.The algorithm gives greatest weight to Prosper Rating, loan amount, stated income, and debt-to-income ratio. For the period from July 14, 2009 through June 30, 2011, we verified employment and/or income on approximately 44% of the loans we originated on a unit basis (5,269 out of 12,072) and approximately 68% of our originations on a dollar basis ($44,418,593 out of $65,603,480).If a borrower fails to provide satisfactory information in response to an income or employment verification inquiry, we (a) request additional information from the borrower, (b) cancel the borrower’s listing or (c) refuse to proceed with the funding of the borrower loan. Where we choose to verify a borrower’s income or employment information, the verification is normally done after the borrower’s listing has already been posted.This allows Prosper to focus its verification efforts on the listings most likely to fund, and increases the percentage of funded loans that are subject to verification. When we identify inaccurate employment or income information in a borrower’s application or listing that has resulted in the borrower obtaining a different Prosper Rating or interest rate for her loan than she would have obtained if she had provided the correct information, we cancel the listing. If we identify inaccurate information in the borrower’s listing that does not trigger cancellation of the listing, we do not update the listing to include the corrected information.Our participation in funding loans on the platform from time to time has had, and will continue to have, no effect on our income and employment verification process, the selection of loan requests verified or the frequency of income and employment verification. Our participation in funding loans on the platform from time to time has had, and will continue to have, no effect on our income and employment verification process, the selection of loan requests verified or the frequency of income and employment verification. Please see “About Prosper-Borrower and Financial Information Verification” for further information. Q: Will lender members have access to financial statements, financial histories or any other financial information of the borrower members? A: No. Lender members do not have access to financial statements, financial histories or any other financial information of the borrower members. Borrower members may elect to provide financial information in their listing description, or in response to lender members’ questions, but such information is not verified. Q: Are the Notes secured by any collateral? A: No. All Notes will be unsecured special, limited obligations of Prosper.The Notes do not restrict Prosper’s incurrence of other indebtedness or the grant or imposition of liens or security interests on the assets of Prosper, and holders of the Notes do not have a security interest in the corresponding borrower loan or the proceeds of that loan. To limit the risk of Prosper’s insolvency, Prosper has granted the indenture trustee a security interest in Prosper’s right to payment under, and all proceeds received by Prosper on, the corresponding borrower loans and in the bank account in which the borrower loan payments are deposited.The indenture trustee may exercise its legal rights to the collateral only if an event of default has occurred under the indenture, which would include Prosper becoming subject to a bankruptcy or similar proceeding.Only the indenture trustee, not the holders of the Notes, has a secured claim to the above collateral. Q: Does Prosper or WebBank participate in the platform as a lender member? A: From time to time, Prosper may fund portions of loan requests on its platform and hold any related Notes it purchases for its own account. Any Prosper bid on a loan will be made public in the same manner in which bids by other bidders are made public.In addition, loans upon which Prosper bids will be identified to other bidders in a manner that is intended to make Prosper’s direct participation in the bidding clear. Prosper will participate in loans on its platform on the same terms and conditions as other potential lenders on the platform.In some cases, Prosper’s participation in a loan may cause the loan to fund, and in some cases, fund faster, than it would fund in the absence of Prosper’s participation.The amount that Prosper may choose to fund of any particular loan may vary significantly and Prosper reserves the right to fund up to the entire amount of a given loan request. WebBank does not participate in our platform as a lender member.The directors or executive officers of Prosper have in the past and may in the future participate in their individual capacities as lender members on our platform.WebBank is the originating lender on all borrower loans made through our platform, and then sells and assigns the borrower loans to Prosper. 12 Table of Contents Q: Do lender members need to be licensed as a consumer lender or finance company? A: Our platform is designed and structured in a manner such that the activities performed by lender members on our platform do not trigger state lending or finance company licensing requirements.States that have lending or finance company licensing laws normally require a lending license for persons who engage in the business of making loans.All borrower loans originated on our platform are made by WebBank from WebBank’s own funds, and WebBank is the named lender on all promissory notes representing borrower loans.Prosper performs its identity and anti-fraud verification process on all borrower loans and services the borrower loans.WebBank is the originating lender and has authority to make borrower loans in all states where loans through the platform are available.Persons who register as lender members do not lend money, but rather purchase Notes issued by Prosper.The proceeds of the sale of Notes are not disbursed to borrowers.See “Government Regulation—Regulation and Consumer Protection Laws” for more information and “Risk Factors—Risks Inherent in Investing in the Notes” for more information. Q: Can borrower members have more than one loan outstanding at any one time? A: Yes.Borrower members may have up to two borrower loans originated through the platform outstanding at any one time, provided that the aggregate outstanding principal balance of both borrower loans does not exceed the then-current maximum allowable loan amount for borrower loans (currently $25,000).Currently, to be eligible to obtain a second borrower loan while an existing loan is outstanding, the borrower member must satisfy additional criteria.See “About Prosper—Platform Participants, Registration Requirements and Minimum Credit Criteria,” for more information. Q: How much money can lender members bid on our platform? A: Our platform currently allows lender members to bid as little as $25 and as much as the full amount of any particular listing, up to an aggregate amount of $5,000,000 for individuals and $50,000,000 for institutions. Q: What is a Prosper Rating? A: Each listing will be assigned a proprietary credit rating by Prosper, referred to as the Prosper Rating.The Prosper Rating is a letter that indicates the level of risk associated with a listing and corresponds to an estimated average annualized loss rate range.There are currently seven Prosper Ratings, represented by seven letter scores, but this, as well as the loss ranges associated with each, may change over time as the marketplace dictates. The Prosper Rating will be derived from two scores: a consumer reporting agency score and an in-house custom score calculated using the historical performance of previous borrower loans with similar characteristics.The use of these two scores will determine an estimated loss rate for each listing, which correlates to a Prosper Rating.This rating system allows Prosper to maintain consistency when assigning a rating to each listing.See “About Prosper—Risk Management—Prosper Rating Assigned to Listings,” for more information. Q: Under what circumstances is Prosper required to offer to repurchase the Notes or indemnify lender members? A. Under the lender registration agreement, in the event of a material default under a series of Notes due to verifiable identity theft of the named borrower’s identity, Prosper will repurchase the Notes and credit the lender members’ accounts with the remaining unpaid principal balance of the Notes.The determination of whether verifiable identity theft has occurred is in our sole discretion.In the event we breach any of our other representations and warranties in the lender registration agreement pertaining to the Notes, and such breach materially and adversely affects a series of Notes, we will either indemnify the lender members, repurchase the series of Notes or cure the breach.The limited circumstances where this may occur include (1) the failure of the corresponding borrower loan to materially comply at origination with applicable federal and state law, (2) the listing corresponding to the Note contains a Prosper score different from the score calculated by Prosper for that listing, or (3) Prosper incorrectly applying its formula to determine the Prosper score, resulting in a Prosper Rating different from the Prosper Rating that should have appeared in the listing. Prosper is not, however, under any obligation to cure, indemnify or repurchase a series of Notes because of the Prosper score or Prosper Rating for any other reason.See “About Prosper—Prosper’s Note Repurchase and Indemnification Obligations.” 13 Table of Contents Q: Why did Prosper revise its credit grading system? A: We revised our credit grading system prior to the relaunch of our platform in July 2009.The goal of theProsper Rating system is to have our ratings align with loss rate tiers, rather than simply with credit score tiers, to facilitate understanding among lender members and to maintain consistency across listings. Q: What is a debt-to-income ratio? A: Partof a borrower’s credit profile displayed in listings is a debt-to-income ratio (or DTI).DTI is a measurement of the borrower’s ability to take on additional debt.This number takes into consideration how much debt the borrower has or will have, including the borrower loan.The DTI is expressed as a percentage and is calculated by dividing the borrower’s monthly income into his or her monthly debt payments, including the debt resulting from the borrower loan being requested. Debt amounts are taken from the borrower’s credit report without verification and exclude monthly housing payments.The borrower’s income is self-reported and not verified by Prosper. Q: How do lender members receive payments on the Notes? A: All payments on the Notes are processed through our platform.If and when we make a payment on a Note, the payment will be deposited in the lender member’s Prosper account.Lender members may elect to have available balances in their Prosper account transferred to their bank account at any time, subject to normal execution times for such transfers (generally 2-3 days). Q: What are the fees and charges withheld from borrower loan payments and retained by Prosper? A: Servicing fees charged by Prosper are deducted from loan payments received on borrower loans, and reduce the lenders’ effective yield.This reduction will be automatically taken into account by our platform in calculating the yield percentage displayed in listings.See “About the Loan Platform—Loan Servicing and Collection” for more information. Any non-sufficient funds fees charged a borrower’s account will be retained by Prosper and will not be remitted to you.If collection action is taken in respect of a borrower loan, Prosper or the collection agency will charge a collection fee of between 17% and 30% of any amounts that are obtained.The collection fee will vary dependent upon the collection agency used.In addition, any legal fees incurred in connection with collection efforts will be deducted from any borrower loan payments Prosper receives.These fees will correspondingly reduce the amounts of any payments lender members receive on the Notes.You will receive all other amounts Prosper receives on borrower loans, including late fees and prepayments, subject to our servicing fees. Q: What happens if a borrower misses a payment or does not repay the borrower loan? A: Borrowers who miss payments face the same consequences as they would if they missed payments on any similar form of bank or other commercial credit obligation, including in most cases the reporting of late payments to consumer reporting agencies.Borrowers may also incur late fees for missed or delinquent payments, to the extent allowed by applicable law.Late fees collected by Prosper on borrower loans are passed on to the lender members who own the Notes dependent for payment on that borrower loan. 14 Table of Contents We are obligated to use commercially reasonable efforts to service and collect borrower loans, in good faith, accurately and in accordance with industry standards customary for servicing loans such as the borrower loans.When a borrower’s payment is late on a borrower loan, we communicate directly with the borrower to encourage repayment.We normally refer borrower loans that become more than 30 days past-due to a nationally-licensed collection agency, which makes further attempts to collect delinquent amounts and have the borrowers bring the account current. We may, in our sole discretion and subject to our servicing standard, refer a borrower loan to a collection agency, elect to initiate legal action to collect a borrower loan or sell a borrower loan to a third party debt buyer at any time.We may also work with the borrower member to structure a new payment plan for the borrower loan without the consent of any holder of the Notes corresponding to the borrower loan.Borrower loans that become more than 120 days past due are charged off.Depending on market conditions, we either sell charged off loans to an unaffiliated third party debt purchaser or continue to collect on those accounts, and we may in our discretion institute legal proceedings to collect the debt.In servicing borrower loans we may, in our discretion, utilize affiliated or unaffiliated third party loan servicers, collection agencies or other agents or contractors.We report loan delinquencies and charge-offs to consumer reporting agencies, which negatively impacts the borrower’s credit file.Borrowers whose loans are charged off are not permitted to post any further listings on our platform.See “About Prosper—Loan Servicing and Collection” for more information. Q: What guarantees do lender members have that a Note will be paid? A: There are no guarantees that a Note will be paid.See “Risk Factors—Risks Related to Borrower Default” for more information. Q: Can lender members collect on late payments themselves? A: No.Under the lender registration agreement, each lender member agrees that under no circumstances may a lender member attempt collection of a late payment, or any amounts owing on a borrower loan corresponding to their Note, themselves.Lender members must depend on Prosper or third-party collection agents to pursue collection on delinquent borrower loans.If collection action must be taken in respect of a borrower loan, Prosper or the collection agency will charge a collection fee of between 17% and 30% of any amounts that are obtained.These fees will correspondingly reduce the amounts of any payments lender members receive on the Notes. Q: What happens if a borrower repays early? A: Borrower members are permitted to make extra payments on, or prepay, their borrower loans in part or in their entirety at any time without penalty.In the event of a prepayment of the entire remaining unpaid principal amount of a borrower loan, lender members will receive their pro-rata share of such prepayment, net of servicing fees, and interest will stop accruing after the date we receive the prepayment.If a borrower partially prepays a borrower loan, we will pay lender members their share of the prepayment amount we receive, net of servicing fees, and the amount of the prepayment will reduce the principal amount on the Note.See “Risk Factors—Risks Inherent in Investing in the Notes” for more information. Q: How are the Notes treated for United States federal income tax purposes? A: Although the matter is not free from doubt, we intend to treat the Notes as our debt instruments that have original issue discount (“OID”) for U.S. federal income tax purposes.Accordingly, if you hold a Note, you will be required to include OID currently as ordinary interest income for U.S. federal income tax purposes (which may be in advance of interest payments on the Note) if the Note has a maturity date of more than one year, regardless of your regular method of tax accounting.If the Note has a maturity of one year or less, (1)if you are a cash-method taxpayer, in general, you will not have to include OID currently in income on your Note unless you elect to do so, and (2)if you are an accrual-method taxpayer, in general, you will have to include OID currently in income on your Note.You should consult your own tax advisor regarding the U.S. federal, state, local and non-U.S. tax consequences of the purchase, ownership, and disposition of the Notes (including any possible differing treatments of the Notes).See “Material U.S. Federal Income Tax Considerations” for more information. 15 Table of Contents Q: What is a group? A: A group can be any collection of people with common interests, including social, cultural, ethnic, professional, educational, athletic, religious, or any other official or unofficial affiliation.Groups may consist of Prosper borrower members, lender members or registered Prosper users who have not taken a role, or any combination of the above.Groups allow people to join together for the common goal of borrowing money at better rates and give borrowers an additional incentive—the borrower’s reputation in the group—to meet their obligation to repay a borrower loan.Prosper does not approve or verify group membership criteria and any claims of group affiliation by Prosper borrower members or lender members may be erroneous. Q: What are the benefits of group membership? A: Borrower listings identify the group, if any, to which the borrower belongs.Prosper believes that a borrower’s identification with a group may attract bids from lender members with similar interests, resulting in a greater likelihood of loan funding.As discussed above, Prosper does not verify group membership criteria and any claims of group affiliation by Prosper borrower members or lender members may be erroneous. Q: Do groups or group leaders guarantee the borrower loans requested by their members? A: No. Neither groups nor group leaders guarantee their members’ obligations under any borrower loan in any way.Borrowers are fully responsible for their own credit obligations. Q: Do groups or group leaders make bidding decisions or set rates for borrower loans requested by their members? A: No.Neither groups nor group leaders make bidding decisions or set interest rates, although we may take group affiliation into account in setting interest rates for borrower loans. See “About Prosper—Setting Interest Rates” for more information. Q: How is Prosper regulated? A: The servicing of Notes and the corresponding borrower loans is subject to state and federal regulation.Prosper and the borrower loans originated on our platform must comply with applicable state laws, including licensing and disclosure requirements.In addition, in connection with the origination and servicing of borrower loans, we must comply with the federal Consumer Credit Protection Act, including, as applicable, the Truth-in-Lending Act, Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act and Electronic Fund Transfer Act, as well as the federal Electronic Signatures in Global and National Commerce Act (ESIGN), and other federal and state laws governing privacy and data security and prohibiting unfair or deceptive business practices.We are subject to examination, supervision, and potential regulatory investigations and enforcement actions by state and federal agencies, such as the Federal Trade Commission, that administer the federal consumer protection laws.See “Government Regulation—Regulation and Consumer Protection Laws” for more information. 16 Table of Contents Q: How is WebBank regulated? A: WebBank’s lending activities are subject to state and federal regulation.WebBank and the borrower loans it makes must comply with applicable state lending laws, to the extent such laws are not preempted by federal law applicable to state-chartered industrial banks.In addition, WebBank must comply with the federal Consumer Credit Protection Act, including, as applicable, the Truth-in-Lending Act, Equal Credit Opportunity Act, Fair Credit Reporting Act, Fair Debt Collection Practices Act and Electronic Fund Transfer Act, as well as the federal Electronic Signatures in Global and National Commerce Act (ESIGN), and other federal and state laws governing privacy and data security and prohibiting unfair or deceptive business practices.WebBank is subject to examination, supervision, and potential regulatory investigations and enforcement actions by state agencies that regulate Utah-chartered industrial banks, and federal agencies, such as the FDIC, that regulate industrial banks and administer the federal consumer protection laws.See “Government Regulation—Regulation and Consumer Protection Laws” for more information. Q: How does Prosper make money from our platform? A: Each time a borrower loan is funded, the borrower is charged a transaction fee equal to a specified percentage (currently between 0.5% and 4.5%) of the amount of the borrower loan.Transaction fees on borrower loans are subject to change from time to time.The transaction fee on borrower loans is paid by the borrower out of the proceeds of the borrower loan at the time the borrower loan is funded.The transaction fee is paid to WebBank, and WebBank, in turn, pays Prosper amounts equal to the transaction fees as compensation for its loan origination activities.In addition, Prosper currently charges lender members a servicing fee equal to an annualized rate currently set at 1% of the outstanding principal balance of the corresponding borrower loan, but which Prosper may extend in future to between 1% and 3%, which we deduct from each lender member’s share of the borrower loan payments. Q: Are there any risks associated with an investment in the Notes? A: Yes.The Notes are highly risky and speculative.Investing in the Notes should be considered only by persons who can afford the loss of their entire investment.See “Risk Factors—Risks Inherent in Investing in the Notes” for more information. Q: Will lender members receive payments on the Notes in the event Prosper declares bankruptcy or otherwise experiences financial distress? A: If Prosper were to become subject to a bankruptcy or similar proceeding, the rights of the holders of the Notes could be uncertain, and payments on the Notes may be limited, suspended or stopped even if the borrowers are making payments on the corresponding borrower loans.The Notes are unsecured and holders of the Notes do not have a security interest in the corresponding borrower loans or the proceeds of those corresponding borrower loans.The recovery, if any, of a holder on a Note may be substantially delayed.Even funds held by Prosper in an account for the benefit of the holders of Notes may potentially be at risk.To limit the non-payment risk in connection with Prosper’s insolvency, Prosper has granted the indenture trustee a security interest in Prosper’s right to payment under, and all proceeds received by Prosper on, the corresponding borrower loans and in the bank account in which the borrower loan payments are deposited.The indenture trustee may exercise its legal rights to the collateral only if an event of default has occurred under the indenture, which would include Prosper becoming subject to a bankruptcy or similar proceeding.Only the indenture trustee, not the holders of the Notes, has a secured claim to the above collateral.See “Risk Factors—Risks Related to Prosper, Our Platform and Our Ability to Service the Notes” for more information. Q: What if Prosper were to go out of business? A: If Prosper were to go out of business, no new borrower loans would be created and we would assign our servicing obligations to a suitable third party loan servicer.All existing Notes would be serviced to completion by such third party loan servicer.The third party loan servicer would take over the administrative responsibilities related to the Notes, such as the collection and transfer of borrower loan payments, providing timely payment notices, monthly lender member statements and required tax documentation, overseeing the collection of delinquent borrower loans, and reporting payment performance to consumer reporting agencies.We have entered into a back-up servicing agreement with a loan servicing company that is willing and able to transition servicing responsibilities in the event we can no longer do so.The third party is a financial services company that has extensive experience and knowledge entering into successor loan servicing agreements.They will also provide monthly investor reports on our loan servicing activity that will be available to Note holders.If Prosper is unable to assign its servicing obligations to a suitable third party loan servicer, borrowers would still be obligated to make payments on their borrower loans, but a lender member’s ability to receive payments on the Notes may be substantially impaired.See “Risk Factors—Risks Related to Prosper, Our Platform and Our Ability to Service the Notes” for more information. Q: What if WebBank were to go out of business? A: If WebBank were to go out of business and Prosper was unable to identify and reach agreement with a suitable state-chartered or federally-chartered bank to take the place of WebBank, loans would be made by Prosper under the authority of its state lending licenses or other applicable state law.See “Risk Factors—Risks Relating to Compliance and Regulation—We rely on our agreement with WebBank to originate loans to borrower members on a uniform basis throughout the United States” for more information. 17 Table of Contents FORWARD-LOOKING STATEMENTS This prospectus includes forward-looking statements. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions. In particular, information appearing under “Business,” “Risk Factors” in this prospectus, and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our Annual Report for the fiscal year ended December 31, 2010, pages 64 to 75, and in our Quarterly Reports for the periods ended March 31, 2011, pages 23-33, and June 30, 2011, pages 24-36, which are incorporated by reference in this prospectus, includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. The following include some but not all of the factors that could cause actual results or events to differ materially from those anticipated: · the performance of the our Borrower Payment Dependent Notes or “Note”, which, in addition to being speculative investments, are special, limited obligations that are not secured, guaranteed or insured; · our ability to make payments on the Notes, including in the event that borrowers fail to make payments on the corresponding loans; · the reliability of the information about borrowers that is supplied by borrowers; · our ability to service the loans, and the ability of Prosper or a third party debt collector to pursue collection against any borrower, including in the event of fraud or identity theft; · credit risks posed by the credit worthiness of borrowers, the lack of a maximum debt-to-income ratio for borrowers, and the effectiveness of Prosper’s credit rating systems; · actions by some borrowers to defraud lender members and risks associated with identity theft; · our limited operational history and lack of significant historical performance data about borrower performance; · the impact of current economic conditions on the performance of the Notes and loss rates of the Notes; · payments by borrowers on the loans in light of the facts that the loans do not impose restrictions on borrower and do not include cross-default provisions; · our compliance with applicable local, state and federal law, including the Investment Advisers Act of 1940, the Investment Company Act of 1940 and other laws; · the application of federal and state bankruptcy and insolvency laws to borrowers and to Prosper; · the impact of borrower defaults and prepayments on the return on the Notes; · the lack of a public trading market for the Notes and the ability to resell the Notes on the Note Trader platform; · the federal income tax treatment of an investment in the Notes; · our ability to prevent security breaches, disruptions in service, and comparable events that could compromise the personal and confidential information held on our data systems, reduce the attractiveness of our platform or adversely impact our ability to service loans; · the resolution of pending litigation involving Prosper, including any state or federal securities litigation; and · our ability to compete successfully in the peer-to-peer and consumer lending industry. There may be other factors that may cause our actual results to differ materially from the forward-looking statements. We can give no assurances that any of the events anticipated by the forward-looking statements will occur or, if any of them does, what impact they will have on our results of operations and financial condition. You should carefully read the factors described in the “Risk Factors” section of this prospectus for a description of certain risks that could, among other things, cause our actual results to differ from these forward-looking statements. All forward-looking statements speak only as of the date of this prospectus and are expressly qualified in their entirety by the cautionary statements included in this prospectus. We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. 18 Table of Contents RISK FACTORS Our Notes involve a high degree of risk.You should carefully consider the risks described below before making a decision to invest in the Notes.If any of the following risks actually occurs, you might lose all or part of your investment in the Notes.You should also refer to the individual borrower profiles and borrower credit information provided on our platform. Risks Related to Borrower Default The Notes are risky and speculative investments for suitable investors only. You should be aware that the Notes offered through our platform are risky and speculative investments.The Notes are special, limited obligations of Prosper and depend entirely on payments to Prosper of obligations of borrower members under the corresponding borrower loans.Notes are suitable only for lender members of adequate financial means.If you cannot afford to lose the entire amount of your investment in the Notes you purchase, you should not invest in the Notes.In addition, you should not assume that a Note is an appropriate investment for you because it corresponds to a borrower loan listed on our platform. Payments on the Notes depend entirely on payments we receive on corresponding borrower loans.If a borrower fails to make any payments on the corresponding borrower loan related to your Note, you will not receive any payments on your Note. We will only make payments pro rata on a series of Notes after we receive a borrower’s payment on the corresponding borrower loan, net of our servicing fees.We will not pay lender members any non-sufficient funds fees or collection fees we or a third-party collection agency charge.Under the terms of the Notes, if we do not receive payments on the corresponding borrower loan, you will not receive any payments on your Note. Information supplied by borrowers may be inaccurate or intentionally false. Information regarding income and employment is not verified in the majority of cases. Borrower members supply a variety of information regarding the purpose of the loan, income, occupation, and employment status that is included in the borrower loan listings on our website.We do not verify the majority of this information, and this information may be inaccurate or intentionally false.Prosper borrowers may misrepresent their intentions for the use of borrower loan proceeds.Prosper and WebBank do not verify any statements by Prosper borrowers as to how loan proceeds are to be used and do not confirm after loan funding how loan proceeds were used.All listings are posted on our platform without our verifying the information provided by the borrower member, including the borrower’s stated income, employment status or occupation that appears in the listing.Lender members should not rely on borrower’s self-reported information such as income, employment status, or occupation in making investment decisions.In the cases in which we select Prosper borrower members for income and employment verification, the verification is normally done after the listing has been created and bidding is substantially completed but prior to the time the borrower loan is funded.From the period from July 14, 2009 to June 30, 2011 we verified employment and/or income on approximately 44% of the loans we originated on a unit basis (5,269 out of 12,072) and approximately 68% of our originations on a dollar basis ($44,418,593 out of $65,603,480).These listings were selected based on a combination of factors including amount of loan requested, Prosper Rating, debt-to-income ratio and stated income.The identity of borrowers is not revealed to lender members, and lender members have no ability to obtain or verify borrower information either before or after they purchase a Note.Potential lender members may only communicate with Prosper borrower members through website postings on our platform and then only on an anonymous and unverified basis.If you rely on false, misleading or unverified information supplied by borrowers in deciding to purchase Notes, you may lose part or all of the purchase price you pay for a Note. See “About Prosper—Borrower Identity and Financial Information Verification” for more information. 19 Table of Contents The Notes are special, limited obligations of Prosper only and are not directly secured by any collateral or guaranteed or insured by any third party. The Notes will not represent an obligation of borrowers or any other party except Prosper, and are special, limited obligations of Prosper.The Notes are not secured by any collateral and are not guaranteed or insured by any governmental agency or instrumentality or any third party.Although Prosper will grant the indenture trustee a security interest in Prosper’s right to payment under, and all proceeds received by Prosper on, the corresponding borrower loans and in the bank account in which the borrower loan payments are deposited, the Note holders do not have a security interest in the borrower loans or the right to payment thereunder. The borrower loans are not secured by any collateral or guaranteed or insured by any third party, and you must rely on Prosper or a third-party collection agency to pursue collection against any borrower. Borrower loans are unsecured obligations of borrower members.They are not secured by any collateral, and they are not guaranteed or insured by any third party or backed by any governmental authority in any way.Prosper and its designated third-party collection agency will, therefore, be limited in their ability to collect on borrower loans.Moreover, borrower loans are obligations of borrowers to Prosper as successor to WebBank, not obligations to the holders of Notes.Holders of the Notes will have no recourse to the borrower members and no ability to pursue borrowers to collect payments under borrower loans.Holders of the Notes may look only to Prosper for payment of the Notes.Furthermore, if a borrower fails to make any payments on the borrower loan, the holder of the Notes corresponding to that borrower loan will not receive any payments on their Notes.The holder of such Notes will not be able to pursue collection against the borrower and will not be able to obtain the identity of the borrower in order to contact the borrower about the defaulted borrower loan.In addition, in the unlikely event that we receive payments on the borrower loan relating to your Notes after the final maturity date, you will not receive corresponding payments on your Notes. Some of the borrowers on our platform have “subprime” credit ratings, are considered higher than average credit risks, and may present a high risk of loan delinquency or default. Some of the borrowers on our platform are people who have had difficulty obtaining loans from other sources, including banks and other financial institutions, on favorable terms, or on any terms at all, due to credit problems, limited credit histories, adverse financial circumstances, or high debt-to-income ratios.Therefore, acquiring Notes that are dependent on payments we receive on the corresponding borrower loans of such borrowers may present a high risk of loan delinquency or default.From our inception in November2005 through July 12, 2009, we facilitated 29,013 borrower loans with an average original principal amount of $6,174 and an aggregate original principal amount of $179,137,624 on our platform. A total of 77 of these loans were repurchased by Prosper due to identify theft or operational issues. As of June 30, 2011,of these 29,013 borrower loans,4.2% were current, 58.7% were paid in full, 0.3% were 1 to 30days late, and 0.4% were more than 30days late.In addition, of these 29,013loans: · 13,346 loans, or 46%, have been more than 15 days past due on at least one occasion; · 12,288 loans, or 42%, have been more than 30 days past due on at least one occasion; · 11,582 loans, or 40%, have been more than 60 days past due on at least one occasion; · 10,492 loans, or 36%, have defaulted (a borrower loan is considered to have defaulted when it is more than 120days past due orhas been discharged in bankruptcy). 20 Table of Contents From July 13, 2009 to June 30, 2011, we have facilitated 11,908 borrower loans with an average original principal amount of $5,334 and an aggregate original principal amount of $63,519,001 on our platform.There have been no repurchases by Prosper due to identity theft or operational issues with respect to these loans.As of June 30, 2011, of these 11,908 borrower loans, 78.9% were current or had not reached their first billing cycle, 14.5% were paid in full, 1.6% were 1- 30 days past due, 1.4% were more than 31 days past due, and 3.5% had defaulted.In addition, of these 11,908 loans: · 899 loans, or 8%, have been more than 15 days past due on at least one occasion; · 663 loans, or 6%, have been more than 30 days past due on at least one occasion; · 538 loans, or 5%, have been more than 60 days past due on at least one occasion; · 419 loans, or 4%, have defaulted. There can be no assurance that such historical loss rates will be indicative of future loss rates or the likelihood of the delinquency or default by a borrower under a borrower loan upon which a series of Notes is dependent for payment. See “About Prosper—Historical Performance of Prosper Borrower Loans” for more information. Prospective borrowers are not required to have a maximum debt-to-income ratio. We do not require borrowers to have a maximum debt-to-income ratio (or “DTI”) in order to post listings for borrower loans on our platform.The DTI is a measurement of the borrower’s ability to take on additional debt.Because a borrower is not required to have a maximum DTI, our platform may contain borrower loan listings that have a higher risk of default than would otherwise be the case if a maximum DTI was required. The credit information of a borrower member may be inaccurate or may not accurately reflect the borrower’s creditworthiness, which may cause you to lose all or part of the price you paid for a Note. We obtain borrower credit information from consumer reporting agencies, and assign borrower listings a Prosper Rating based in part on the borrower’s credit score.A credit score that forms a part of the Prosper Rating assigned to a borrower listing may not reflect that borrower’s actual creditworthiness because the credit score may be based on outdated, incomplete or inaccurate consumer reporting data.We do not verify the information obtained from the borrower’s credit report.Similarly, the borrower credit data displayed in borrower listings may be based on outdated, incomplete or inaccurate consumer reporting data from the consumer report obtained on the borrower.Moreover, lender members do not, and will not, have access to financial statements of borrower members or to other detailed financial information about borrower members.In addition, we currently retrieve a subsequent consumer report and credit score for a borrower member after the previous consumer report is more than 30 days old.Therefore, there is a risk that a borrower may have become delinquent in a payment, defaulted on a debt obligation, taken on more personal debt, or sustained other adverse financial events after the date the last consumer report was retrieved, and the Prosper Rating assigned to the borrower may not accurately reflect the borrower’s actual current creditworthiness. As the Prosper Rating assigned to listings after our effective date was the result of a new credit rating system developed by Prosper, you should not look at the performance history of our borrower loans with the same letter grade as the Prosper Rating as a valid indication of how the borrower loan upon which a Note is dependent for payment will perform in the future. Prosper implemented a new credit rating system on July 13, 2009.Each listing is now assigned a Prosper Rating that indicates the level of risk associated with a listing and corresponds to an estimated average annualized loss rate range for the listing.Prior to July 13, 2009, we assigned one of seven credit grades to borrower listings based solely on the borrower’s credit score. The Prosper Rating system uses the same seven letters that we previously used under our credit grade system.The Prosper Rating allows Prosper to maintain consistency when assigning a rating to a borrower listing. The Prosper Rating is derived from two scores: a consumer reporting agency score and an in-house custom score calculated 21 Table of Contents using the historical performance of previous borrower loans with similar characteristics.Although the seven letters used to represent the Prosper Rating were previously used to indicate the borrower’s credit grade, the two systems are not comparable as they are computed in a different manner and represent a different risk profile.Moreover, Prosper adopted the new Prosper Rating system, in part, due to variations in loss rates among borrower members with the same credit grade due to other variations in borrower credit characteristics.Accordingly, you should not look at the performance history of borrower loans with a certain letter grade that we originated under our old credit grading system as a valid indication of how a borrower loan with a Prosper Rating that uses the same letter will perform in the future. The Prosper Rating may not accurately set forth the risks of investing in the Notes and no assurances can be provided that actual loss rates for the Notes will come within the expected loss rates indicated by the Prosper Rating. Prosper will offer to indemnify or repurchase the Notes from the lender members in the event of an error relating to the Prosper Rating for the corresponding borrower loan only under the following circumstances:(1)a Prosper score different from the Prosper score calculated by Prosper for the listing at issue is inserted in that listing, or (2)Prosper incorrectly applied its formula to determine the Prosper score, resulting in a Prosper Rating different from the Prosper Rating that should have appeared in the borrower listing.Prosper will not, however, be under any obligation to indemnify or repurchase a series of Notes because of any other inaccuracy in the Prosper score or Prosper Rating.For example, the Prosper Rating may be inaccurate because Prosper correctly applied its formula, but the credit bureau information was incorrect, or because the performance was worse than expected.The Prosper Rating is not a recommendation by Prosper to buy, sell or hold the Notes.In addition, no assurances can be provided that actual loss rates for the Notes will fall within the expected loss rates indicated by the Prosper Rating. Some borrowers may use our platform to defraud lender members, which could adversely affect your ability to recoup your investment. We use identity and fraud checks with external databases to authenticate each borrower member’s identity.Although we use diligent efforts in this regard, there is a risk that our fraud checks could fail and fraud may occur.In addition, borrower members may misrepresent their intentions regarding the purpose of the borrower loan or other information contained in borrower listings, which we do not verify.While we will repurchase Notes in limited circumstances, e.g., a material default on the corresponding borrower loan resulting from verifiable theft of a borrower’s identity, or resulting from the failure of the corresponding borrower loan to materially comply at origination with applicable federal and state law, we are not obligated to repurchase a Note from you if your investment is not realized in whole or in part due to fraud (other than verifiable identity theft) in connection with a borrower listing, or due to false or inaccurate statements or omissions of fact in a borrower’s listing, whether in credit data, a borrower member’s representations, user recommendations, group affiliations or similar indicia of borrower intent and ability to repay the borrower loan.If Prosper repurchases a Note, only the outstanding principal balance will be returned to the lender member.See “About Prosper—Prosper’s Note Repurchase and Indemnification Obligations” for more information. The fact that Prosper has the exclusive right and ability to investigate claims of identity theft in the origination of loans creates a significant conflict of interest between Prosper and the lender members. Prosper has the exclusive right to investigate claims of identity theft and determine, in its sole discretion, whether verifiable identity theft has occurred. Verifiable identity theft triggers an obligation by Prosper to repurchase a loan.As Prosper is the sole entity with the ability to investigate and determine verifiable identity theft, which triggers its repurchase obligation, a conflict of interest exists. Lender members rely solely on Prosper to investigate incidents that might require Prosper to repurchase a loan. The denial of a claim under Prosper’s identity theft guarantee would save Prosper from its repurchase obligation. 22 Table of Contents We do not have significant historical performance data about borrower performance on the borrower loans.Loss rates on the borrower loans may increase and prior to investing you should consider the risk of non-payment and default under our outstanding borrower loans. We are in the early stages of our development and have a limited operating history.We began offering loans publicly through the platform in Februaryof 2006.Due to our limited operational history, we do not have significant historical data regarding the performance of our borrower members under the borrower loans, and we do not yet know what the long-term loan loss experience will be.The estimated loss rates we display on the website and use to determine the Prosper Rating have been developed from our loss histories.Moreover, some of the information we have on the historical loss rates under the borrower loans occurred prior to the recent contraction in the global financial and credit markets and significant downturn in the United States economy.Accordingly, borrower loans originated on our platform may default more often than similar loans have defaulted in the past, which increases the risk of investing in the Notes. If payments on the corresponding borrower loans relating to your Notes become more than 30 days overdue, it is likely you will not receive the full principal and interest payments that you expect to receive on your Notes, and you may not recover any of your original purchase price. If a borrower fails to make a required payment on a borrower loan within 30 days of the due date, we will pursue reasonable collection efforts in respect of the borrower loan.Referral of a delinquent borrower loan to a collection agency within five (5) business days after it becomes thirty days past due will be considered reasonable collection efforts.From our inception in November2005 through July 12, 2009, we facilitated 29,013 borrower loans.We repurchased a total of77 of these loans due to identity theft or operational issues. With respect to these 29,013 loans, as of June 30, 2011: · 0.3% were 1 to 30days late and 46% had been more than 15 days past due on at least one occasion; and · 0.4% were more than 30days late and 42% had been more than 30 days past due on at least one occasion. From July 13, 2009 to June 30, 2011, we facilitated 11,908 borrower loans.As of June 30, 2011, we have not repurchased any of these loans due to identity theft or operational issues. With respect to these 11,908 loans, as of June 30, 2011: · 1.6% were 1 to 30days late and 8% had been more than 15 days past due on at least one occasion; and · 1.4% were more than 30days late and 6% had been more than 30 days past due on at least one occasion. If we refer a borrower loan to a collection agency, we will not have any other obligation to attempt to collect that borrower loan.We may also handle collection efforts in respect of a delinquent borrower loan directly.If payment amounts on a delinquent borrower loan are received from a borrower more than 30 days after their due date, and the loan has been referred to an outside collection agency, that collection agency will retain a percentage of that payment as a servicing fee before any principal or interest becomes payable to you.Collection fees range from 17% to 30% of recovered amounts. For some non-performing borrower loans, neither Prosper nor the collection agency will be able to recover some or all of the unpaid loan balance and, as a result, a lender member who has purchased a Note dependent for payment on that borrower loan will receive little, if any, of the unpaid principal and interest payable under the Note.You must rely on the collection efforts of Prosper or the applicable collection agency to which such borrower loans are referred.You are not permitted to attempt to collect payments on the borrower loans in any manner. 23 Table of Contents Loss rates on the borrower loans may increase as a result of economic conditions beyond our control and beyond the control of the borrower member. Borrower loan loss rates may be significantly affected by economic downturns or general economic conditions beyond our control and beyond the control of individual borrowers.In particular, loss rates on borrower loans may increase due to factors such as prevailing interest rates, the rate of unemployment, the level of consumer confidence, residential real estate values, the value of the U.S. dollar, energy prices, changes in consumer spending, the number of personal bankruptcies, disruptions in the credit markets and other factors.The recent contraction in the global financial and credit markets and significant downturn in the United States economy will likely result in an increased rate of default under the borrower loans in the future.Accordingly, no reliance should be made on the historical loss rates on borrower loans in determining whether to purchase your Notes.As the current economic crisis is largely unprecedented in recent history, we cannot predict the impact these events will have on a borrower’s ability to repay future borrower loans originated on our platform.We do not expect, however, that loss rates for borrower loans will decrease in the immediate future. In the unlikely event that we receive payments on the corresponding borrower loans relating to your Notes after the final maturity date, you will not receive payments on your Notes after maturity. Each Note will mature on the initial maturity date, unless any principal or interest payments in respect of the corresponding borrower loan remain due and payable to Prosper upon the initial maturity date, in which case the maturity of the Note will be automatically extended to the final maturity date.If there are any amounts under the corresponding borrower loan still due and owing to Prosper after the final maturity, Prosper will have no further obligation to make payments on the related Notes, even if Prosper receives payments on the corresponding borrower loan after final maturity. In general, the borrower loans on which the Notes are dependent do not restrict borrowers from incurring additional unsecured or secured debt, nor do they impose any financial restrictions on borrowers during the term of the borrower loan, which may impair your ability to receive the full principal and interest payments that you expect to receive on a Note. If a borrower incurs additional debt after the date of the borrower loan, the additional debt may impair the ability of that borrower to make payments on his or her borrower loan and your ability to receive the principal and interest payments that you expect to receive on a corresponding Note.In addition, the additional debt may adversely affect the borrower’s creditworthiness generally, and could result in the financial distress, insolvency, or bankruptcy of the borrower.To the extent that the borrower has or incurs other indebtedness and cannot pay all of his or her indebtedness, the borrower may choose to make payments to other creditors, rather than Prosper. To the extent borrowers incur other indebtedness that is secured, such as mortgage, home equity or auto loans, the ability of the secured creditors to exercise remedies against the assets of the borrower may impair the borrower’s ability to repay the borrower loan on which your Note is dependent for payment.Borrower members may also choose to repay obligations under secured indebtedness before repaying borrower loans originated through our platform because there is no collateral securing these borrower loans.A lender member will not be made aware of any additional debt incurred by a borrower member after the date of the borrower listing. A borrower may request that his or her bank “chargeback” a payment on a borrower loan upon which a Note is dependent for payment and request a refund on that payment, resulting in a delinquency on the payment and a possible negative cash balance in your funding account. A borrower chargeback is a process by which a borrower who has made a payment on a borrower loan has his or her bank cancel the payment or request a refund of that payment.We withhold payments to lender members up to six business days after a related borrower payment is initiated.If the chargeback occurs between six and 60 days after the initiation of payment, you must rely on us to contest the chargeback if we deem it appropriate.If a borrower successfully processes a chargeback between six and 60 days after initiation of payment, such payment will be deducted from your Prosper account, and if you have withdrawn funds in the interim, a negative cash balance may result. Amounts received on borrower loans corresponding to your Notes payments and deposited into your Prosper funding account are subject to set-off against any negative balance or shortfall resulting from ACH returns of transfers or deposits of funds to your Prosper funding account. 24 Table of Contents Peer-to-peer lending is a new lending method and our platform has a limited operating history.Borrowers may not view or treat their obligations to Prosper as having the same significance as loans from traditional lending sources, such as bank loans, and borrower loans may have a higher risk of default than loans of borrowers with similar credit scores. The investment return on the Notes depends on borrowers fulfilling their payment obligations in a timely and complete manner under the corresponding borrower loan.Borrowers may not view peer-to-peer lending obligations originated on our platform as having the same significance as other credit obligations arising under more traditional circumstances, such as loans from banks or other commercial financial institutions.If a borrower neglects his or her payment obligations on a borrower loan upon which payment of your Note is dependent or chooses not to repay his or her borrower loan entirely, you may not be able to recover any portion of your investment in a Note. Our platform may fail to comply with borrower protection laws such as state lending laws, or federal consumer protection laws such as the Truth in Lending Act, the Equal Credit Opportunity Act and the Fair Credit Reporting Act.Borrowers may make counterclaims against us, any collection agency or you after collection actions have commenced. Applicable state laws generally regulate interest rates and other charges and require certain disclosures.In addition, other state laws, public policy and general principles of equity relating to the protection of consumers, unfair and deceptive practices and debt collection practices may apply to the origination, servicing and collection of a borrower loan upon which a series of Notes is dependent for payment.The borrower loans are also subject to federal laws, including, without limitation, the federal Truth-in-Lending Act and Regulation Z promulgated thereunder, which require certain disclosures to the borrowers regarding the terms of the loan; the federal Equal Credit Opportunity Act and Regulation B promulgated thereunder, which prohibit discrimination in the extension of credit on the basis of age, race, color, sex, religion, marital status, national origin, receipt of public assistance or the exercise of any right under the Consumer Credit Protection Act; and the federal Fair Credit Reporting Act, which regulates the use and reporting of information related to each borrower’s credit history.We may not always have been and may not always be in compliance with these laws.Failure to comply with the laws and regulatory requirements applicable to our business may, among other things, limit our, or a collection agency’s, ability to collect all or part of the principal of or interest on borrower loans and could subject us to damages, revocation of required licenses, class action lawsuits, administrative enforcement actions, and civil and criminal liability.The occurrence of any of these events may harm our business and our ability to maintain our platform and may result in borrowers rescinding their borrower loans.See “Government Regulation—Regulation and Consumer Protection Laws” for more information. We regularly review the requirements of these laws and take measures aimed at ensuring that the borrower loans originated on our platform meet the requirements of all applicable laws.However, determining compliance with all applicable laws is a complex matter and it is possible that our determination may be inaccurate or incorrect.Also, changes in law, either due to court decisions, regulatory interpretations or rulings, or new legislation, may adversely affect the collectability of a borrower loan. In general, the borrower loans do not contain any cross-default or similar provisions.If a borrower defaults on any of his or her other debt obligations, our ability to collect on the borrower loan on which your Notes are dependent for payment may be substantially impaired. In general, the borrower loans do not contain cross-default provisions.A cross-default provision makes a default under certain debt of a borrower an automatic default on other debt of that borrower. Because the borrower loans generally do not contain cross-default provisions, a borrower’s loan will not be placed automatically in default upon that borrower’s default on any of the borrower’s other debt obligations, unless there are independent grounds for a default on the borrower loan.In addition, the borrower loan will not be referred to a third-party collection agency for collection because of a borrower’s default on any of the borrower’s other debt obligations.If a borrower defaults on debt obligations owed to a third party and continues to satisfy the payment obligations under the borrower loan, the third party may seize the borrower’s assets or pursue other legal action against the borrower before the borrower defaults on the borrower loan.Payments on Notes may be substantially reduced if a borrower subsequently defaults on a corresponding borrower loan, and we may be unable to recoup any or all of the expected principal and interest payments on these Notes. 25 Table of Contents Borrowers may seek the protection of debtor relief under federal bankruptcy or state insolvency laws, which may result in the nonpayment of your Notes. Borrowers on borrower loans may seek protection under federal bankruptcy law or similar laws.If a borrower files for bankruptcy (or becomes the subject of an involuntary petition), a stay will go into effect that will automatically put any pending collection actions on the borrower loan on hold and prevent further collection action absent bankruptcy court approval.If we receive notice that a borrower has filed for protection under the federal bankruptcy laws, or has become the subject of an involuntary bankruptcy petition, we will put the borrower’s loan account into “bankruptcy status.” When this occurs, we terminate automatic monthly ACH debits on borrower loans and we will not undertake collection activity without bankruptcy court approval.Whether any payment will ultimately be made or received on a borrower loan after a bankruptcy status is declared depends on the borrower’s particular financial situation.It is possible that the borrower’s liability on the borrower loan will be discharged in bankruptcy.In most cases, unsecured creditors, including Prosper as the owner of the borrower loans, will receive nothing, or only a fraction of any amount outstanding on their loans.See “About Prosper—Loan Servicing and Collection” for more information. Federal law entitles borrowers who enter active military service to an interest rate cap and certain other rights that may inhibit the ability to collect on loans and reduce the amount of interest paid on the corresponding Notes. Federal law provides borrowers on active military service with rights that may delay or impair our ability to collect on a borrower loan corresponding to your Note.The Servicemembers Civil Relief Act, or “SCRA,” requires that the interest rate on preexisting debts, such as borrower loans, be set at no more than 6% while the qualified service member or reservist is on active duty.A holder of a Note that is dependent on such a borrower loan for payment will not receive the difference between 6% and the original stated interest rate for the borrower loan during any such period.The SCRA law also permits courts to stay proceedings and execution of judgments against service members and reservists on active duty, which may delay recovery on any borrower loans in default, and, accordingly, payments on the corresponding Notes.If there are any amounts under such a borrower loan still due and owing to Prosper after the final maturity of the corresponding Notes, we will have no further obligation to make payments on the Notes, even if we later receive payments after the final maturity of the Notes.We do not take military service into account in assigning a Prosper Rating to borrower listings.In addition, as part of the borrower registration process, we do not request Prosper borrower members to confirm if they are a qualified service member or reservists within the meaning of the SCRA.See “Government Regulation—Regulation and Consumer Protection Laws—Servicemembers Civil Relief Act” for more information. The death of a borrower may substantially impair your ability to recoup the full purchase price of Notes or to receive the interest payments that you expect to receive on the Notes. If a borrower under a borrower loan dies while the loan is still outstanding, generally, we will seek to work with the executor of the borrower’s estate to obtain repayment of the loan.However, the borrower’s estate may not contain sufficient assets to repay the loan.In addition, if a borrower dies near the end of a the term of his or her loan, it is unlikely that any further payments will be made on the corresponding Notes, because the time required for the probate of the borrower’s estate may extend beyond the final maturity date of the Notes. 26 Table of Contents Prosper is not obligated to repurchase any Notes except in limited circumstances.If Prosper is unable to meet its repurchase obligations, you may lose your entire investment in the Notes. Prosper is not obligated to repurchase any Note except in limited circumstances, including (1) a material default occurring on a Note as a result of verifiable theft of a borrower’s identity, (2) thecorresponding borrower loan materially failing to comply with applicable federal and state law at origination, (3) our using a different Prosper score for a loan listing than the one we calculated for the listing, or (4)our incorrectly applying our formula for determining the Prosper score of a listing, resulting in our using an incorrect Prosper Rating for the listing.Any of these occurrences would constitute a breach of our representations and warranties under our lender registration agreement.This agreement provides that, in the event of any such breach that materially and adversely affects a lender member’s interest in a Note, Prosper must either cure the breach, repurchase the Note, or indemnify and hold the lender member harmless against losses resulting from the breach.We are not, however, obligated to repurchase a Note from a lender member if his or her investment is not realized in whole or in part due to fraud (other than verifiable identity theft) in connection with a listing, or due to false or inaccurate statements or omissions of fact in a borrower’s listing, whether in credit data, borrower representations, user recommendations, group affiliations or similar indicia of borrower intent and ability to repay the Notes.Even if we are obligated to repurchase a Note, there can be no assurance that we will be able to meet our repurchase obligation.If we are unable to meet our repurchase obligation, you may lose all of your investment in the Note. Risks Inherent in Investing in the Notes If you decide to invest through our platform and concentrate your investment in a single Note, you may increase your risk of borrower defaults. Your expected return on your investment in the Notes depends on the performance of the borrowers on their respective obligations under the corresponding borrower loans.There are a wide range of Prosper Ratings and listings on our platform and we expect some borrowers to default on their loans.If you decide to invest through our platform and concentrate your investment in a single Note, your entire return will depend on the performance of a single borrower loan.For example, if you plan to purchase $200 of Notes, and choose to invest the entire $200 in a single Note instead of in eight $25 Notes corresponding to the borrower loans of eight different borrowers, your entire $200 investment will depend on the performance of a single borrower loan.It may be desirable to diversify your portfolio in order to reduce the risk that you could lose your entire investment due to a single default, or a small number of defaults.However, diversification does not eliminate the risk that you may lose some, or all, of your investment in the Notes. Our platform allows a borrower member to prepay a borrower loan at any time without penalty.Borrower loan prepayments will extinguish or limit your ability to receive additional interest payments on a Note. Borrower loan prepayment occurs when a borrower decides to pay some or all of the principal amount on a borrower loan earlier than originally scheduled.Borrowers may decide to prepay all or a portion of the remaining principal amount at any time without penalty.In the event of a prepayment of the entire remaining unpaid principal amount of a borrower loan on which your Notes are dependent for payment, you will receive your share of such prepayment but further interest will not accrue after the date on which the payment is made.If a borrower prepays a portion of the remaining unpaid principal balance on a borrower loan on which your Notes are dependent for payment, the term of the borrower loan will not change, but interest will cease to accrue on the prepaid portion.If a borrower prepays a borrower loan in full or in part, you will not receive all of the interest payments that you originally expected to receive on Notes corresponding to that borrower loan.In addition, you may not be able to find a similar rate of return on another investment at the time at which the borrower loan is prepaid.Prepayments are subject to our servicing fee, even if the prepayment occurs immediately after issuance of your Note. 27 Table of Contents Prevailing interest rates may change during the term of your Notes.If this occurs, you may receive less value from your purchase of the Note in comparison to other ways you may invest your money.Additionally, borrowers may prepay their borrower loans due to changes in interest rates, and you may not be able to redeploy the amounts you receive from prepayments in a way that offers you the return you expected to receive from the Notes. The borrower loans on which the Notes are dependent for payment bear fixed, not floating, rates of interest.If prevailing interest rates increase, the interest rates on Notes you purchase might be less than the rate of return you could earn if you invested the purchase price in a different investment. While you may still receive a return on your purchase price for the Notes through the receipt of amounts equal to the interest portion of a borrower’s payments on the corresponding borrower loan, if prevailing interest rates exceed the rate of interest payable on the borrower loan, the payments you receive during the term of the Note may not reflect the full opportunity cost to you when you take into account factors such as the time value of money. There is no prepayment penalty for borrower members who prepay their borrower loans.If prevailing interest rates on consumer loans decrease, borrowers may choose to prepay their borrower loans with money they borrow from other sources or other resources, and you may not receive the interest payments on your Note that you expect to receive or be able to find an alternative use of your money to realize a similar rate of return at the time at which the Note is prepaid. We have eliminated the auction process for the determination of interest rates for borrower loans from our primary platform.We now set the interest rates for borrower listings (instead of having the interest rate determined through the bidding process), which subjects Notes to the risk that we may not set appropriate interest rates for borrower loan, and which may also limit the social lending features of our platform. Our primary platform previously allowed lender members to bid on the interest rate for a loan listing, and the corresponding lender yield percentage, through an auction format, subject to a minimum yield percentage set by us.We have eliminated this feature from our primary platform (although not from our Note Trader platform), and we now set interest rates for borrower listings directly. If we set interest rates too low, lender members may not be compensated appropriately for the level of risk that they are assuming in bidding on a loan, while setting the interest rate too high may increase the risk of non-payment.In either case, our failure to set rates appropriately may adversely impact the ability of lender members to receive returns on their Notes that are commensurate with the risks they have assumed in acquiring such Notes. In addition, the inability of a lender member using our primary platform to bid down the interest rate for a borrower listing may have an adverse impact on that member’s ability to invest funds for social or charitable purposes on our platform.If a lender member wishes to help fund a borrower loan requested by a relative or fellow group member, the lender member will not be able to bid down the interest rate set by us, which may be substantially higher than the rate the lender member would otherwise have been willing to accept. The Notes will not be listed on any securities exchange, will not be transferable except through the Note Trader platform, and can be held only by our lender members.You should be prepared to hold the Notes you purchase until they mature. The Notes will not be listed on any securities exchange.All Notes must be held by our lender members.The Notes will not be transferable except through our Note Trader platform and there can be no assurance that a market for Notes will continue to develop on the Note Trader platform, or that the Note Trader platform will continue in operation.Therefore, lender members must be prepared to hold their Notes to maturity.See “About Prosper—Note Trader Platform” for more information. 28 Table of Contents If the Note Trader platform fails to develop, or if the Note Trader platform develops but you cannot find a purchaser for the Notes that you wish to sell, you will be forced to hold the Notes for their remaining term. In July 2009, Prosper established the Note Trader platform, on which Notes may be sold by lender members who own the Notes to other lender members.We cannot guarantee that a trading market will continue to develop for the Notes.A Note offered for sale on the trading platform must be purchased in its entirety by a single lender member, and Notes with a high outstanding principal balance may be more difficult to sell due to the smaller number of lender members with the ability to purchase such Notes.In addition your ability to sell your Note will likely be affected by any adverse changes in the credit status of the borrower under the corresponding borrower loan, in addition to the other risks discussed in this report.If these situations occur, you may be forced to hold the Note for its remaining term. If you choose to post your Notes for sale on the Note Trader platform, you may not realize the expected return on your investment due to changes in the creditworthiness of the borrower under the corresponding borrower loan. The ability to sell your Note on the Note Trader platform does not guarantee that you will be able to find a lender member willing to buy the Note at a price acceptable to you, or at all.If the borrower becomes delinquent in payments under the corresponding borrower loan upon which your Note is dependent for payment, your ability to sell the Note on our Note Trader platform will be substantially impaired.You may have to offer the Note for sale at a substantial discount, and there is no guarantee that you will receive the expected value of the Note or any value at all.Additionally, lender members may be less willing to bid for and purchase your Note if prevailing interest rates have changed or other investing activities have proven more attractive while you have held the Note. You do not earn interest on funds held in your lender member account with Prosper. Your Prosper funding account represents an interest in a pooled bank account that does not earn interest.See “About Prosper—Treatment of Lender Member Balances” for more information. The U.S. federal income tax consequences of an investment in the Notes are uncertain. There are no statutory provisions, regulations, published rulings, or judicial decisions that directly address the characterization of the Notes or instruments similar to the Notes for U.S. federal income tax purposes.However, although the matter is not free from doubt, we intend to treat the Notes as our debt instruments that have original issue discount (“OID”) for U.S. federal income tax purposes.Where required, we intend to file information returns with the IRS in accordance with such treatment unless there is a change or clarification in the law, by regulation or otherwise, that would require a different characterization of the Notes.You should be aware, however, that the U.S. Internal Revenue Service (“IRS”) is not bound by our characterization of the Notes and the IRS or a court may take a different position with respect to the Notes’ proper characterization.For example, the IRS could determine that, in substance, each lender member owns a proportionate interest in the corresponding loan for U.S. federal income tax purposes or, for example, the IRS could instead treat the Notes as a different financial instrument (including an equity interest or a derivative financial instrument).Any different characterization could significantly affect the amount, timing, and character of income, gain or loss recognized in respect of a Note.For example, if the Notes are treated as our equity, (1)we would be subject to U.S. federal income tax on income, including interest, accrued on the corresponding loans but would not be entitled to deduct interest or OID on the Notes, and (2) payments on the Notes would be treated by the holder for U.S. federal income tax purposes as dividends (that may be ineligible for reduced rates of U.S. federal income taxation or the dividends-received deduction) to the extent of our earnings and profits as computed for U.S. federal income tax purposes. A different characterization may significantly reduce the amount available to pay interest on the Notes.You are strongly advised to consult your own tax advisor regarding the U.S. federal, state, local and non-U.S. tax consequences of the purchase, ownership, and disposition of the Notes (including any possible differing treatments of the Notes). 29 Table of Contents Our ability to pay principal and interest on a Note may be affected by our ability to match the timing of our income and deductions for U.S. federal income tax purposes. You should be aware that our ability to pay principal and interest on a Note may be affected by our ability, for U.S. federal income tax purposes, to match the timing of income we receive from a corresponding loan that we hold and the timing of deductions that we may be entitled to in respect of payments made on the Notes that we issue.For example, if the Notes, but not the corresponding loans to the Notes, are treated as contingent payment debt instruments for U.S. federal income tax purposes, there could be a potential mismatch in the timing of our income and deductions for U.S. federal income tax purposes, which could affect our ability to make payments on the Notes. Participation in the funding of loans could be viewed as creating a conflict of interest. As is the practice with other peer-to peer lending companies, including our competitor, LendingClub, from time to time, Prosper may fund portions of qualified loan requests on its platform and hold any Notes it purchases as a result of such funding for its own account.Even though Prosper will participate in loans on its platform under the same terms and conditions and through the use of the same information that is made available to other potential lenders on the platform, Prosper’s funding of a loan may be perceived as involving a conflict of interest.For example, Prosper’s funding of a loan may cause the loan to fund, and in some cases, fund faster, than it would fund in the absence of Prosper’s participation, which could benefit Prosper to the extent that it ensures that Prosper generates the revenue associated with the loan. Risks Related to Prosper, Our Platform and Our Ability to Service the Notes We face a contingent liability for securities law violations in respect of loans sold to our lender members from inception until October16, 2008.This contingent liability may impair our ability to operate our platform and service the borrower loans that correspond to your Notes. Loans sold to lender members through our platform from our inception until October16, 2008 may be viewed as involving an offering of securities that was not registered or qualified under federal or state securities laws.To date, the following litigation has resulted from our prior operations. · In Novemberof 2008, the SEC instituted cease and desist proceedings, pursuant to Section8A of the Securities Act, against us.In connection with such proceedings, we agreed to a settlement with the SEC and consented to the entry of a Cease and Desist order, in which we neither admitted nor denied liability, which was approved by the SEC on November20, 2008.The Cease and Desist order included a finding that we violated the registration requirements of the Securities Act, and required that we cease and desist from committing or causing any violations or any future violations. · On November26, 2008, Prosper and the North American Securities Administrators Association, or “NASAA,” executed a settlement term sheet.The term sheet sets forth the material terms of a consent order to resolve matters relating to our sale and offer of unregistered securities and the omission of material facts in connection with such offers and sales.NASAA has recommended that each state adopt the terms of the settlement, however, the settlement is not binding on any state.The terms of the settlement involve our payment of up to $1 million, which NASAA has allocated among the 50 states and the District of Columbia, based on our loan sale transaction volume in each state prior to November 24, 2008.We will not be required to pay any portion of the fine allocated to those states that do not execute a consent order with Prosper.The terms of the settlement require the states to terminate their investigation of our activities related to the sale of securities before November24, 2008.If a state does not elect to participate in the NASAA settlement, such state would not be prevented from pursuing its own remedies in connection with our sale of securities before November24, 2008.On April 21, 2009, we reached agreement with NASAA on the final terms of the consent order for consideration by the states. As of June 30, 2011 and December 31, 2010, the Company had accrued approximately $277,000 and $284,000, respectively, in connection with this contingent liability in accordance with ASC Topic 450 “Contingencies”.As of June 30, 2011, the Company has entered into 33 consent order agreements and has paid an aggregate of $436,717 in penalties. 30 Table of Contents · On November26, 2008, Prosper and the North American Securities Administrators Association, or “NASAA,” executed a settlement term sheet.The term sheet sets forth the material terms of a consent order to resolve matters relating to our sale and offer of unregistered securities and the omission of material facts in connection with such offers and sales.NASAA has recommended that each state adopt the terms of the settlement, however, the settlement is not binding on any state.The terms of the settlement involve our payment of up to $1 million, which NASAA has allocated among the 50 states and the District of Columbia, based on our loan sale transaction volume in each state prior to November 24, 2008.We will not be required to pay any portion of the fine allocated to those states that do not execute a consent order with Prosper.The terms of the settlement require the states to terminate their investigation of our activities related to the sale of securities before November24, 2008.If a state does not elect to participate in the NASAA settlement, such state would not be prevented from pursuing its own remedies in connection with our sale of securities before November24, 2008.On April 21, 2009, we reached agreement with NASAA on the final terms of the consent order for consideration by the states. As of June 30, 2011 and December 31, 2010, the Company had accrued approximately $277,000 and $284,000, respectively, in connection with this contingent liability in accordance with ASC Topic 450 “Contingencies”.As of June 30, 2011, the Company has entered into 33 consent order agreements and has paid an aggregate of $436,717 in penalties. On November26, 2008, plaintiffs, Christian Hellum, William Barnwell and David Booth, individually and on behalf of all other plaintiffs similarly situated, filed a class action lawsuit against us, and certain of our executive officers and directors in the Superior Court of California, County of San Francisco, California.The suit was brought on behalf of all loan note purchasers in our online lending platform from January1, 2006 through October14, 2008.The lawsuit alleges that Prosper offered and sold unqualified and unregistered securities in violation of the California and federal securities laws. The lawsuit seeks class certification, damages and the right of rescission against Prosper and the other named defendants, as well as treble damages against Prosper and the award of attorneys’ fees, experts’ fees and costs, and pre-judgment and post-judgment interest. Some of the individual defendants filed a demurrer to the First Amended Complaint, which was heard on June 11, 2009 and sustained by the court with leave to amend until July 10, 2009.The plaintiffs filed a Second Amended Complaint on July 10, 2009, to which the same individual defendants demurred.On September 15, 2009, this demurrer was sustained by the court without leave to amend. On February 25, 2011, the plaintiffs filed a Third Amended Complaint, which removed David Booth as a plaintiff and added Brian Russom and Michael Del Greco as plaintiffs. The new plaintiffs are representing the same putative class and prosecuting the same claims as the previously named plaintiffs.On April 29, 2011, the California Court of Appeal reversed the trial court’s decision sustaining the individual defendants’ demurrer to the Second Amended Complaint. On June 9, 2011, the individual defendants filed a petition before the California Supreme Court seeking review of the Court of Appeal’s opinion.On July 20, 2011, the California Supreme Court denied that petition. Prosper’s insurance carrier with respect to the class action lawsuit, Greenwich Insurance Company (“Greenwich”), denied coverage.On August 21, 2009, Prosper filed suit against Greenwich in the Superior Court of California, County of San Francisco, California.The lawsuit sought a declaration that Prosper was entitled to coverage under its policy with Greenwich for losses arising out of the class action lawsuit as well as damages and the award of attorneys’ fees and pre-judgment and post-judgment interest. On January 26, 2011, the court issued a final statement of decision finding that Greenwich has a duty to defend the class action lawsuit, and requiring that Greenwich pay Prosper's past and future defense costs in the class action suit up to $2 million.As of June 30, 2011 Greenwich made payments to Prosper in the amount of $1,896,844 to reimburse Prosper for the defense costs it had already incurred in the class action suit. Greenwich is required to reimburse Prosper for up to an additional $103,156 in defense costs for the class action suit going forward. Each such reimbursement will be due within 30 days of Prosper incurring any such costs and presenting the applicable invoice to Greenwich. Greenwich is also required to pay Prosper pre-judgment interest on the defense costs incurred by Prosper in the class action suit prior to the Court’s decision. The amount of this pre-judgment interest is $142,584. On July 1, 2011, Prosper and Greenwich entered into a Stipulated Order of Judgment pursuant to which Prosper agreed to dismiss its remaining claims against Greenwich, and Greenwich agreed that, by August 1, 2011, it would either make its pre-judgment interest payment to Prosper or give an undertaking with respect to such payment pending an appeal pursuant to California Code of Civil Procedure § 917.1. We intend to vigorously defend the class action lawsuit.We cannot, however, presently determine or estimate the final outcome of the lawsuit, and there can be no assurance that it will be finally resolved in our favor.If the class action lawsuit is not resolved in our favor, we might be obliged to pay damages, and might be subject to such equitable relief as a court may determine. 31 Table of Contents As a result of our prior operations, a lender member who holds a loan originated on our platform prior to October 15, 2008 may be entitled to rescind her purchase and be paid the unpaid principal amount of her borrower loan, plus statutory interest.The aggregate principal amount of loans we originated on our platform from inception through October 14, 2008 by non affiliated purchasers is $178.0 million ($179.1 million total originations). Of this amount, as of June 30, 2011, $44.6 million had defaulted ($45.0 million total defaulted), and $363.7 thousand remained outstanding ($650.3 thousand total remained outstanding).Prosper is potentially liable for the remaining outstanding principal amount if the current borrowers stop making payments.We have not recorded an accrued loss contingency in respect of this contingent liability, although we intend to continue to monitor the situation.Generally, the federal statute of limitations for noncompliance with the requirement to register securities under the Securities Act is one year from the violation; however, the statute of limitations periods under state laws may extend for a longer period of time.If a significant number of our lender members sought rescission, or if the class action securities lawsuit is successful, our ability to maintain our platform and service the borrower loans to which the Notes correspond may be adversely affected. We have incurred operating losses since our inception and we anticipate that we will continue to incur net losses through at least 2011. Our failure to obtain sufficient debt and equity financings and, ultimately, to achieve profitable operations and positive cash flows from operations could adversely affect Prosper’s ability to achieve its business objectives and continue as a going concern. We have incurred operating losses since our inception and we anticipate that we will continue to incur net losses for a number of years as we grow our business.For the six months ended June 30, 2011 and 2010 we had negative cash flows from operations of $3.8 million and $4.8 million, respectively.Additionally, since our inception through June 30, 2011, we have an accumulated deficit of $54.3 million. We have financed our operations to date primarily with proceeds from the sale of equity securities.At June 30, 2011, we had approximately $16.7 million in unrestricted cash and cash equivalents.We are dependent upon raising additional capital or debt financing to fund our current operating plan.Our failure to obtain sufficient debt and equity financings and, ultimately, to achieve profitable operations and positive cash flows from operations could adversely affect our ability to achieve our business objectives and continue as a going concern.Further, an unfavorable outcome of the class action lawsuit at the high end of the range could hinder Prosper’s ability to continue operations, absent other extenuating circumstances.Further, we can provide no assurances as to the availability or terms upon which the required financing and capital might be available. The Company has assessed the contingent liability related to prior sales of loans on the platform and has determined that the occurrence of the contingency is reasonably possible but not probable and that contingent liability ranges from $0 in the event the company prevails to a maximum of $45.0 million, which represents the remaining outstanding principal amount of $363.7 thousand and loans charged off of $44.6 million as of June 30, 2011. You should rely only on statements made in our current prospectus in determining whether to purchase Notes and not on any statements or information contained in two articles from April 2009 discussing Prosper and the operation of its platform. Information about Prosper was published in an April 28, 2009 article in The Wall Street Journal entitled “Relaunched:Prosper has Opened Its Market to Financial Institutions” and an August 28, 2009 article in BusinessWeek entitled “Peer-to-Peer Lending for Banks, Too?”The articles discussed the anticipated re-launch of our platform by our wholly owned subsidiary, Prosper Loans Marketplace, Inc., or “Prosper CA,” pursuant to an exemption from the registration requirements provided by Section 3(a)(11) of the Securities Act.The offering of borrower payment dependent notes was limited solely to lenders residing in California. Prosper ceased offering notes pursuant to this exemption on May 8, 2009 and no notes were sold to lender members pursuant to this offering.The articles principally focused on the 32 Table of Contents offering of borrower payment dependent notes, which were dependent for payment on pre-existing loans listed by financial institutions registered with Prosper.Prosper is not offering notes dependent for payment on payments we receive on pre-existing loans listing by financial institutions in our current prospectus.The articles also discussed historical rates of return and default risks that are not included in our current prospectus, and did not disclose many of the related risks and uncertainties described in our current prospectus. As a result, you should not rely on the information contained in these articles and only on the information contained in our current prospectus in making your investment decision.You should carefully evaluate all of the information in our current prospectus, including the risks described in the Risk Factors section and throughout the rest of the prospectus.Our current prospectus can be found on our web site at www.prosper.com/prospectus. We have a limited operating history.As an online company in the early stages of development, we face increased risks, uncertainties, expenses and difficulties. As the number of borrowers, lender members and borrower loans originated on our platform increases, we will need to increase our facilities, personnel and infrastructure in order to accommodate the greater servicing obligations and demands on our platform.Additionally, we have established a Note Trader platform on which the Notes may be sold by lender members who own the Notes to other lender members.Although we cannot guarantee that a trading market will continue to develop for the Notes, we expect that this addition to our platform may significantly increase the amount of borrower loan originations and sale activity on our platform.Our platform is dependent upon our website in order to maintain current listings and transactions in the Notes.We must constantly add new hardware and update our software and website, expand our customer support services, and add new employees to maintain the operations of our platform as well as to satisfy our servicing obligations on the borrower loans and the Notes.If we are unable to increase the capacity of our platform and maintain the necessary infrastructure, you may experience delays in receipt of payments on your Notes and periodic downtime of our systems. The market in which we participate is competitive and, if we do not compete effectively, our operating results could be harmed. The consumer lending market is competitive and rapidly changing.With the introduction of new technologies and the influx of new entrants, we expect competition to persist and intensify in the future, which could harm our ability to increase volume on our platform. Our principal competitors include major banking institutions, credit unions, credit card issuers and other consumer finance companies, as well as other peer-to-peer lending platforms, including Lending Club.Competition could result in reduced volumes, reduced fees or the failure of our peer-to-peer lending platform to achieve or maintain more widespread market acceptance, any of which could harm our business.In addition, in the future we may experience new competition from more established Internet companies, such as eBay Inc., Google Inc., or Yahoo! Inc., possessing large, existing customer bases, substantial financial resources and established distribution channels.If any of these companies or any major financial institution decided to enter the peer-to-peer lending business, acquire one of our existing competitors or form a strategic alliance with one of our competitors, our ability to compete effectively could be significantly compromised and our operating results could be harmed. Most of our current or potential competitors have significantly more financial, technical, marketing and other resources than we do and may be able to devote greater resources to the development, promotion, sale and support of their platforms and distribution channels.Our potential competitors may also have longer operating histories, more extensive customer bases, greater brand recognition and broader customer relationships than we have.These competitors may be better able to develop new products, to respond quickly to new technologies and to undertake more extensive marketing campaigns.Our industry is driven by constant innovation.If we are unable to compete with such companies and meet the need for innovation, the use of our platform could stagnate or substantially decline. 33 Table of Contents If we fail to promote and maintain our brand in a cost-effective manner, we may lose market share and our revenue may decrease. We believe that developing and maintaining awareness of the Prosper brand in a cost-effective manner is critical to achieving widespread acceptance of peer-to-peer lending through Prosper and attracting new borrower and lender members.Furthermore, we believe that the importance of brand recognition will increase as competition in the peer-to-peer lending industry increases.Successful promotion of our brand will depend largely on the effectiveness of our marketing efforts and the member experience on our platform.Historically, our efforts to build our brand have involved significant expense, and it is likely that our future marketing efforts will require us to incur significant additional expenses.These brand promotion activities may not yield increased revenues and, even if they do, any revenue increases may not offset the expenses we incur to promote our brand.If we fail to successfully promote and maintain our brand, or if we incur substantial expenses in an unsuccessful attempt to promote and maintain our brand, we may lose our existing members to our competitors or be unable to attract new members, which would cause our revenue to decrease and may impair our ability to maintain our platform. If we are unable to increase transaction volumes, our business and results of operations will be affected adversely. To succeed, we must increase transaction volumes on our platform by attracting a large number of borrowers and lender members in a cost-effective manner, many of whom have not previously participated in peer-to-peer lending.If we are not able to attract qualified borrowers and sufficient lender members purchase commitments, we will not be able to increase our transaction volumes.Additionally, we rely on a variety of methods to drive traffic to our website.If we are unable to use any of our current or future marketing initiatives or the cost of these initiatives were to significantly increase, we may not be able to attract new borrowers and lender members in a cost-effective manner and, as a result, our revenue and results of operations would be affected adversely, which may impair our ability to maintain our platform. We are subject to extensive federal, state and local regulation.There can be no guarantee that we will be able to continue our servicing obligations. We are subject to extensive federal, state and local regulation, including compliance with federal and state securities laws, non-compliance with which may expose us to adverse consequences.Additionally, new laws and regulations could be enacted that could have a negative impact on our ability to service the Notes, provide a trading market for the Notes, or maintain our platform.We could suffer adverse consequences if we were to fail to comply, even inadvertently, with these laws and regulations. Additionally, we are licensed as a finance lender under the California Finance Lender Law and are regulated and examined by the California Department of Corporations.We hold similar lending licenses or authorizations in 15 other states, which also supervise and examine our activities.If we do not comply with applicable laws, we could lose one or more of our licenses or authorizations, which may have an adverse effect on our ability to continue to perform our servicing obligations or to maintain our platform.See “Government Regulation—Regulation and Consumer Protection Laws” for more information. The Federal Fair Debt Collection Practices Act and similar state debt collection laws regulate debt collection practices by “debt collectors” and prohibit debt collectors from engaging in certain practices in collecting, and attempting to collect, outstanding consumer loans.For example, debt collectors are prohibited from contacting debtors at unreasonable times, revealing or discussing the nature of the debt with third parties, making false representations in association with efforts to collect the debt, seeking collection fees or other charges not permitted under contract or by state law, making threats of arrest or legal action without actual intention of action on the threat, and using abusive or profane language in the course of collection of the debt.While Prosper obligates its collection agencies to comply with applicable law in collecting borrower loans, it is possible that improper collection practices may occur which could adversely impact the collectability of particular borrower loans originated through our platform. 34 Table of Contents Our arrangements for back-up servicing are limited.If we fail to maintain operations, you will experience a delay and increased cost in respect of your expected principal and interest payments on your Notes, and we may be unable to collect and process repayments from borrowers. If we are unable to generate sufficient revenues from the fees we receive from borrowers and lender members as a result of the borrower loans originated, the Notes issued on our platform, and our ability to maintain operations may be adversely affected.If we were to fail or become insolvent, there would be no trading market for your Notes, and we would attempt to transfer our servicing obligations on the borrower loans and Notes to a third party pursuant to our contractual agreements with lender members.We have entered into a back-up servicing agreement with a loan servicing company who is willing and able to transition servicing responsibilities in the event we can no longer do so.If our platform fails or we became insolvent, we would attempt to transfer our loan servicing obligations to this third party back-up servicer.There can be no assurance that this back-up servicer will be able to adequately perform the servicing of the outstanding borrower loans.If this back-up servicer assumes the servicing of the borrower loans, the back-up servicer may impose additional servicing fees, reducing the amounts available for payments on the Notes.Additionally, transferring these servicing obligations to our back-up servicer may result in delays in the processing and recovery of information with respect to amounts owed on the borrower loans or, if our platform becomes inoperable, may prevent us from servicing the borrower loans and making principal and interest payments on the Notes.If our back-up servicer is not able to service the borrower loans effectively, your ability to receive principal and interest payments on your Notes may be substantially impaired. We do not have patent protection for all of our proprietary technology.It may be difficult and costly to protect our intellectual property rights, and we may not be able to ensure their protection. Our ability to maintain our platform and perform our servicing obligations depends, in part, upon our proprietary technology.We may not protect our proprietary technology effectively, which would allow competitors to duplicate our products and adversely affect our ability to compete with them.A third party may attempt to reverse engineer or otherwise obtain and use our proprietary technology without our consent.In addition, our platform may infringe upon claims of third-party patents and we may face intellectual property challenges from such other parties.We may not be successful in defending against any such challenges or in obtaining licenses to avoid or resolve any intellectual property disputes.Furthermore, our technology may become obsolete, and there is no guarantee that we will be able to successfully develop, obtain or use new technologies to adapt our platform to compete with other peer-to-peer lending platforms.If we cannot protect the proprietary technology embodied in and used by our platform from intellectual property challenges, or if our platform becomes obsolete, our ability to maintain our platform and our ability to perform our servicing obligations on the borrower loans and Notes could be adversely affected. We rely on a third-party commercial bank to process transactions.If we are unable to continue utilizing these services, our business and ability to service the Notes may be adversely affected. Because we are not a bank, we cannot belong to and directly access the Automated Clearing House (ACH) payment network.As a result, we currently rely on an FDIC-insured depository institution to process our transactions.If we cannot continue to obtain such services from this institution or elsewhere, or if we cannot transition to another processor quickly, our ability to process payments will suffer and your ability to receive principal and interest payments on the Notes will be delayed or impaired. 35 Table of Contents If we were to become subject to a bankruptcy or similar proceeding, the rights of the holders of the Notes could be uncertain, and payments on the Notes may be limited, suspended or stopped.Although Prosper has granted the indenture trustee a security interest in its right to receive payment under the corresponding borrower loans, the Notes themselves are unsecured and holders of the Notes do not directly have a security interest in the corresponding borrower loans or the proceeds of those corresponding borrower loans.The recovery, if any, of a holder on a Note may be substantially delayed and substantially less than the principal and interest due and to become due on the Note. If we were to become subject to a bankruptcy or similar proceeding, the recovery, if any, of a holder of a Note may be substantially delayed in time and may be substantially less in amount than the principal and interest due and to become due on the Note.Although Prosper has granted the indenture trustee a security interest in Prosper’s right to payment under, and all proceeds received by Prosper on, the corresponding borrower loans and in the bank account in which the borrower loan payments are deposited, the holders of the Notes will still be subject to the following risks associated with Prosper’s insolvency, bankruptcy or a similar proceeding. A bankruptcy or similar proceeding of Prosper may cause delays in borrower payments.Borrowers may delay payments to Prosper on account of borrower loans because of the uncertainties occasioned by a bankruptcy or similar proceeding of Prosper, even if the borrowers have no legal right to do so, and such delay would reduce, at least for a time, the funds that might otherwise be available to pay the Notes corresponding to those borrower loans.In addition, the commencement of the bankruptcy or similar proceeding may, as a matter of law, prevent Prosper from making regular payments on the Notes, even if the funds to make such payments are available.Because the indenture trustee would be required to enforce its security interest in Prosper’s right to payment under the borrower loans in a bankruptcy or similar proceeding of Prosper, the bankruptcy trustee’s ability to make payments under the Notes would be delayed, which may effectively reduce the value of any recovery that a holder of a Note may receive (and no such recovery can be assured) by the time any recovery is available. Interest accruing upon and following a bankruptcy or similar proceeding of Prosper may not be paid.In bankruptcy or similar proceeding of Prosper, interest accruing on the Notes during the proceeding may not be part of the allowed claim of a holder of a Note.If the holder of a Note receives a recovery on the Note (and no such recovery can be assured), any such recovery may be based on, and limited to, the claim of the holder of the Note for principal and for interest accrued up to the date of the bankruptcy or similar proceeding, but not thereafter.Because a bankruptcy or similar proceeding may take months or years to complete, a claim based on principal and on interest only up to the start of the bankruptcy or similar proceeding may be substantially less than a claim based on principal and on interest through the end of the bankruptcy or similar proceeding. In a bankruptcy or similar proceeding of Prosper, there may be uncertainty regarding whether a holder of a Note has any priority right to payment from the corresponding borrower loan. If we failed to perfect the security interest properly, you may be required to share the proceeds of the borrower loan upon which your Note is dependent for payment with Prosper’s other creditors.To the extent that proceeds of the corresponding borrower loan would be shared with other creditors of Prosper, any secured or priority rights of such other creditors may cause the proceeds to be distributed to such other creditors before any distribution is made to you on your Note. In a bankruptcy or similar proceeding of Prosper, there may be uncertainty regarding the rights of a holder of a Note, if any, to payment from funds in the master servicing account.If a payment is made on a borrower loan corresponding to a Note before a bankruptcy or similar proceeding of Prosper is commenced, and those funds are held in the master servicing account and have not been used by Prosper to make payments on the Note as of the date the bankruptcy or similar proceeding is commenced, there can be no assurance that Prosper will or will be able to use such funds to make payments on the Note.Other creditors of Prosper may be deemed to have rights to such funds that are equal to or greater than the rights of the holder of the Note.See “About Prosper—Loan Servicing and Collections” for more information. 36 Table of Contents In a bankruptcy or similar proceeding of Prosper, there may be uncertainty regarding the rights of a holder of a Note, if any, to access funds in the funding account.We currently maintain the funding account at Wells Fargo Bank, N.A. “for the benefit of” our lender members. This so-called “FBO account” is a pooled account titled in our name “for the benefit of” our lender members.Although we believe that amounts funded by our lender members into the FBO account at Wells Fargo should not be subject to claims of creditors of Prosper other than the lender members for whose benefit the funds are held, the legal title to the FBO account, and the attendant right to administer the FBO account would be property of Prosper’s bankruptcy estate.As a result, if Prosper were to file for bankruptcy protection, the legal right to administer the funds in the FBO account would vest with the bankruptcy trustee or debtor in possession.In that case, while neither Prosper nor its creditors should be able to reach those funds, the indenture trustee or the lender members may have to seek a bankruptcy court order lifting the automatic stay and permitting them to withdraw their funds.Lender members may suffer delays in accessing their funds in the FBO account as a result.Moreover, United States Bankruptcy Courts have broad powers and, if Prosper has failed to properly segregate or handle lender members’ funds, a bankruptcy court could determine that some or all of such funds were beneficially owned by Prosper and therefore that they became available to the creditors of Prosper generally.See “About Prosper—Loan Servicing and Collections” for more information. In a bankruptcy or similar proceeding of Prosper, the holder of a Note may be delayed or prevented from enforcing Prosper’s repurchase obligations.In a bankruptcy or similar proceeding of Prosper, any right of a holder of a Note to require Prosper to repurchase the Note under the circumstances set forth in the lender registration agreement may not be specifically enforced, and such holder’s claim for such repurchase may be treated less favorably than a general unsecured obligation of Prosper. In a bankruptcy or similar proceeding of Prosper, (1)the implementation of back-up servicing arrangements may be delayed or prevented, and (2)our ability to transfer servicing obligations to a back-up servicer may be limited and subject to the approval of the bankruptcy court or other presiding authority.The bankruptcy process may delay or prevent the implementation of back-up servicing, which may impair the collection of borrower loans to the detriment of the holders of the Notes. If the security of our lender members’ and borrowers’ confidential information stored in our systems is breached or otherwise subjected to unauthorized access, your secure information may be stolen, our reputation may be harmed, and we may be exposed to liability. Our platform stores our lender members’ and borrowers’ bank information and other personally-identifiable sensitive data.Any accidental or willful security breaches or other unauthorized access could cause your secure information to be stolen and used for criminal purposes.Security breaches or unauthorized access to secure information could also expose us to liability related to the loss of the information, time-consuming and expensive litigation and negative publicity.If security measures are breached because of third-party action, employee error, malfeasance or otherwise, or if design flaws in our software are exposed and exploited, and, as a result, a third party or disaffected employee obtains unauthorized access to any of our lender members’ or borrowers’ data, our relationships with our members will be severely damaged, and we could incur significant liability.Because techniques used to obtain unauthorized access or to sabotage systems change frequently and generally are not recognized until they are launched against a target, we and our third-party hosting facilities may be unable to anticipate these techniques or to implement adequate preventative measures.In addition, many states have enacted laws requiring companies to notify individuals of data security breaches involving their personal data.These mandatory disclosures regarding a security breach are costly to implement and often lead to widespread negative publicity, which may cause our members to lose confidence in the effectiveness of our data security measures.Any security breach, whether actual or perceived, would harm our reputation, and we could lose members. 37 Table of Contents Any significant disruption in service on our website or in our computer systems could reduce the attractiveness of our platform and result in a loss of members. Our ability to perform our servicing obligations could be materially and adversely affected by events outside of our control.The satisfactory performance, reliability and availability of our technology and our underlying network infrastructure are critical to our operations, level of customer service, reputation and ability to attract new members and retain existing members.Our system hardware is hosted in a hosting facility located in San Francisco, California, owned and operated by Digital Realty Trust.We also maintain an off-site backup system located in Las Vegas, Nevada.Digital Realty Trust does not guarantee that access to our website will be uninterrupted, error-free or secure.Our operations depend on Digital Realty Trust’s ability to protect their and our systems in their facilities against damage or interruption from natural disasters, power or telecommunications failures, air quality, temperature, humidity and other environmental concerns, computer viruses or other attempts to harm our systems, criminal acts and similar events.If our arrangement with Digital Realty Trust is terminated, or there is a lapse of service or damage to Digital Realty Trust’s facilities, we could experience interruptions in our service as well as delays and additional expense in arranging new facilities.Any interruptions or delays in our service, whether as a result of Digital Realty Trust or other third-party error, our own error, natural disasters or security breaches, whether accidental or willful, could harm our relationships with our members and our reputation.Additionally, in the event of damage or interruption, our insurance policies may not adequately compensate us for any losses that we may incur.Our disaster recovery plan has not been tested under actual disaster conditions, and we may not have sufficient capacity to recover all data and services in the event of an outage at the Digital Realty Trust facility.These factors could prevent us from processing or posting payments on the borrower loans or the Notes, damage our brand and reputation, divert our employees’ attention, reduce our revenue, subject us to liability and cause members to abandon our platform, any of which could adversely affect our business, financial condition and results of operations. Our ability to service the borrower loans and Notes may be adversely affected by computer viruses, physical or electronic break-ins and similar disruptions. Our platform may be vulnerable to computer viruses, physical or electronic break-ins and similar disruptions.If a “hacker” were able to infiltrate our platform, you would be subject to the increased risk of fraud or borrower identity theft and may experience losses on, or delays in the recoupment of amounts owed on, a fraudulently induced purchase of a Note.Additionally, if a hacker were able to access our secure files, he or she might be able to gain access to your personal information.While we have taken steps to prevent such activity from affecting our platform, if we are unable to prevent such activity, the value of your investment in the Notes and our ability to fulfill our servicing obligations and to maintain our platform would be adversely affected. Competition for our employees is intense, and we may not be able to attract and retain the highly skilled employees whom we need to support our business. Competition for highly skilled technical and financial personnel is extremely intense.We may not be able to hire and retain these personnel at compensation levels consistent with our existing compensation and salary structure.Many of the companies with which we compete for experienced employees have greater resources than we have and may be able to offer more attractive terms of employment. In addition, we invest significant time and expense in training our employees, which increases their value to competitors who may seek to recruit them.If we fail to retain our employees, we could incur significant expenses in hiring and training their replacements and the quality of our services and our ability to serve borrowers and lender members could diminish, resulting in a material adverse effect on our business. 38 Table of Contents If we fail to retain our key personnel, we may not be able to achieve our anticipated level of growth and our business could suffer. Our future depends, in part, on our ability to attract and retain key personnel.Our future also depends on the continued contributions of our executive officers and other key technical personnel, each of whom would be difficult to replace.In particular, Christian Larsen is critical to the management of our business and operations and the development of our strategic direction.The loss of the services of Mr.Larsen or other executive officers or key personnel and the process to replace any of our key personnel would involve significant time and expense and may significantly delay or prevent the achievement of our business objectives. Our growth could strain our personnel resources and infrastructure, and if we are unable to implement appropriate controls and procedures to manage our growth, we may not be able to successfully implement our business plan. Our growth in headcount and operations since our inception has placed, and will continue to place, to the extent that we are able to sustain such growth, a significant strain on our management and our administrative, operational and financial reporting infrastructure. Our success will depend in part on the ability of our senior management to manage the growth we achieve effectively.To do so, we must continue to hire, train and manage new employees as needed.If our new hires perform poorly, or if we are unsuccessful in hiring, training, managing and integrating these new employees, or if we are not successful in retaining our existing employees, our business may be harmed.To manage the expected growth of our operations and personnel, we will need to continue to improve our operational and financial controls and update our reporting procedures and systems.The addition of new employees and the system development that we anticipate will be necessary to manage our growth will increase our cost base, which will make it more difficult for us to offset any future revenue shortfalls by reducing expenses in the short term.If we fail to successfully manage our growth, we will be unable to execute our business plan. Purchasers of Notes will have no control over Prosper and will not be able to influence Prosper corporate matters. We did not offer any equity in our offering.Lender members who purchase Notes offered through our platform will have no equity interest in Prosper and no ability to vote on or influence our corporate decisions.As a result, our stockholders will continue to exercise 100% voting control over all of our corporate matters, including the election of directors and approval of significant corporate transactions, such as a merger or other sale of our company or its assets. Neither the Notes nor the indenture restrict our ability to incur additional indebtedness.Any additional debt we incur may increase our risk of bankruptcy, which could impair your ability to receive the principal and interest payments you expect to receive on your Notes. If we incur additional debt after the Notes are issued, it may adversely affect our creditworthiness generally, and could result in the financial distress, insolvency, or bankruptcy of Prosper.As discussed above, the financial distress, insolvency or bankruptcy of Prosper could impair your ability to receive the principal and interest payments you expect to receive on your Notes. Events beyond our control may damage our ability to maintain adequate records, maintain our platform or perform our servicing obligations.If such events result in a system failure, your ability to receive principal and interest payments on the Notes would be substantially harmed. If a catastrophic event resulted in our platform outage and physical data loss, our ability to perform our servicing obligations would be materially and adversely affected.Such events include, but are not limited to, fires, earthquakes, terrorist attacks, natural disasters, computer viruses and telecommunications failures. We store back-up records in offsite facilities located in San Francisco, California and Las Vegas, Nevada.If our electronic data storage and back-up data storage system are affected by such events, we cannot guarantee that you would be able to recoup your investment in the Notes. 39 Table of Contents Risks Relating to Compliance and Regulation Our platform represents a novel approach to borrowing and lendingthat may fail to comply with federal and state securities laws, borrower protection laws, such as state lending laws,federal consumer protection laws, such as the Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Reporting Act and the Fair Debt Collection Practices Act, and the state counterparts to such consumer protection laws.Borrowers may make counterclaims regarding the enforceability of their obligations under borrower or consumer protection laws after collection actions have commenced, or otherwise seek damages under these laws.Lenders may attempt to rescind their Note purchases under securities laws.Compliance with such regulatory regimes is also costly and burdensome. Our platform operates a novel program that must comply with regulatory regimes applicable to consumer credit transactions as well as with regulatory regimes applicable to securities transactions.The novelty of our platform means compliance with various aspects of such laws is untested.Certain state laws generally regulate interest rates and other charges and require certain disclosures, and also require licensing for certain activities.In addition, other state laws, public policy and general principles of equity relating to the protection of consumers, unfair and deceptive practices and debt collection practices may apply to the origination, servicing and collection of borrower loans on our platform.Our platform is also subject to other laws, such as: · the Federal Truth-in-Lending Act and Regulation Z promulgated thereunder, which require certain disclosures to borrowers regarding the terms of their loans; · the Federal Equal Credit Opportunity Act and Regulation B promulgated thereunder, which prohibit discrimination in the extension of credit on the basis of age, race, color, sex, religion, marital status, national origin, receipt of public assistance or the exercise of any right under the Consumer Credit Protection Act; · the Federal Fair Credit Reporting Act, which regulates the use and reporting of information related to each borrower member’s credit history; · the Federal Fair Debt Collection Practices Act, which regulate debt collection practices by “debt collectors” and prohibit debt collectors from engaging in certain practices in collecting, and attempting to collect, outstanding consumer loans; · state counterparts to the above consumer protection laws; and · state and federal securities laws, which require that we register any non-exempt offers and sales of Notes. We may not always have been, and may not always be, in compliance with these laws. Our borrowers may make counterclaims regarding the enforceability of their obligations under borrower or consumer protection laws after collection actions have commenced, or otherwise seek damages under these laws.Lenders may attempt to rescind their Note purchases under securities laws, and our failure to comply with such laws could also result in civil or criminal liability. For example, in 2010 we failed to timely renew our applications to offer and sell Notes in several states, resulting in $30,800 in penalties in four states, and the repurchase of $21.9 thousand of Notes from Florida residents pursuant to a rescission offer.Compliance with these requirements is also costly, time-consuming and limits our operational flexibility.See “Government Regulation—Regulation of Consumer Protection Laws” for more information. 40 Table of Contents Noncompliance with laws and regulations may impair our ability to facilitate the origination of or service borrower loans. Generally, failure to comply with the laws and regulatory requirements applicable to our business may, among other things, limit our, or a collection agency’s, ability to collect all or part of the principal amount of or interest on the borrower loans on which the Notes are dependent for payment.In addition, our non-compliance could subject us to damages, revocation of required licenses, class action lawsuits, administrative enforcement actions, and civil and criminal liability, which may harm our business and ability to maintain our platform and may result in borrowers rescinding their borrower loans. Where applicable, we seek to comply with state lending, servicing and similar statutes.In all U.S. jurisdictions with licensing or other requirements we believe may be applicable to the platform, we have obtained any necessary licenses or comply with the relevant requirements.Nevertheless, if we are found to not comply with applicable laws, we could lose one or more of our licenses or face other sanctions, which may have an adverse effect on our ability to continue to facilitate the origination of borrower loans through our platform, perform our servicing obligations or make our platform available to borrowers in particular states, which may impair your ability to receive the payments of principal and interest on your Notes that you expect to receive.See “Government Regulation—Regulation of Consumer Protection Laws—State and Federal Laws and Regulations” for more information. We rely on our agreement with WebBank to originate loans to qualified borrower members on a uniform basis throughout the United States.If our relationship with WebBank were to end, we may need to rely on individual state lending licenses to originate borrower loans. Borrower loan requests take the form of an application to WebBank, which currently makes all loans to our borrower members who request loans through our platform, and allows our platform to be available to borrowers on a uniform basis throughout the United States.If our relationship with WebBank were to end or if WebBank were to cease operations, we may need to rely on individual state lending licenses to originate borrower loans.Because we do not currently possess state lending licenses in every U.S. state, we may be required to discontinue lending or limit the rates of interest charged on borrower loans in some states.We also may face increased costs and compliance burdens if our agreement with WebBank is terminated. Several lawsuits have sought to recharacterize certain loan marketers and other originators as lenders.If litigation on similar theories were successful against us, borrower loans originated through our platform could be subject to state consumer protection laws in a greater number of states. Several lawsuits have brought under scrutiny the association between high-interest “payday loan” marketers and out-of-state banks.These lawsuits assert that payday loan marketers use out-of-state lenders in order to evade the consumer protection laws imposed by the states where they do business.Such litigation has sought to recharacterize the loan marketer as the lender for purposes of state consumer protection law restrictions.Similar civil actions have been brought in the context of gift cards.We believe that our activities are distinguishable from the activities involved in these cases. Additional state consumer protection laws would be applicable to the borrower loans originated on our platform if we were recharacterized as a lender, and the borrower loans could be voidable or unenforceable.In addition, we could be subject to claims by borrowers, as well as enforcement actions by regulators.Even if we were not required to cease doing business with residents of certain states or to change our business practices to comply with applicable laws and regulations, we could be required to register or obtain licenses or regulatory approvals that could impose a substantial cost on us.To date, no actions have been taken or threatened against us on the theory that we have engaged in unauthorized lending.However, such actions could have a material adverse effect on our business. 41 Table of Contents As Internet commerce develops, federal and state governments may draft and propose new laws to regulate Internet commerce, which may negatively affect our business. As Internet commerce continues to evolve, increasing regulation by federal and state governments becomes more likely.Our business could be negatively affected by the application of existing laws and regulations or the enactment of new laws applicable to peer-to-peer lending.The cost to comply with such laws or regulations could be significant and would increase our operating expenses, and we may be unable to pass along those costs to our members in the form of increased fees.In addition, federal and state governmental or regulatory agencies may decide to impose taxes on services provided over the Internet.These taxes could discourage the use of the Internet as a means of consumer lending, which would adversely affect the viability of our platform. Our legal compliance burdens and costs have significantly increased as a result of operating as a public company.Our management is required to devote substantial time to compliance matters. On July 10, 2009, we became an SEC reporting company and will incur significant legal, accounting and other expenses in the future that we did not incur previously.Our management and other personnel devote a substantial amount of time to SEC reporting compliance requirements.Moreover, these rulesand regulations have increased our legal and financial compliance costs and have made some activities more time-consuming and costly.For example, these rulesand regulations have made it more expensive for us to obtain director and officer liability insurance coverage and more difficult for us to attract and retain qualified persons to serve as directors or executive officers. If we are required to register under the Investment Company Act, our ability to conduct our business could be materially adversely affected. The Investment Company Act of 1940, or the “Investment Company Act,” contains substantive legal requirements that regulate the manner in which “investment companies” are permitted to conduct their business activities.We believe we have conducted, and we intend to continue to conduct, our business in a manner that does not result in our company being characterized as an investment company.If, however, we are deemed to be an investment company under the Investment Company Act, we may be required to institute burdensome compliance requirements and our activities may be restricted, which would materially adversely affect our business, financial condition and results of operations.If we were deemed to be an investment company, we may also attempt to seek exemptive relief from the SEC, which could impose significant costs and delays on our business. If we are required to register under the Investment Advisers Act, our ability to conduct our business could be materially adversely affected. The Investment Advisers Act of 1940, or the “Investment Advisers Act,” contains substantive legal requirements that regulate the manner in which “investment advisers” are permitted to conduct their business activities.We believe that our business consists of providing a platform for peer-to-peer lending for which investment adviser registration and regulation do not apply under applicable federal or state law, and do not believe that we are required to register as an investment adviser with either the SEC or any of the various states. The SEC or a state securities regulator could reach a different conclusion, however. Registration as an investment adviser could adversely affect our method of operation and revenues. For example, the Investment Advisers Act requires that an investment adviser act in a fiduciary capacity for its clients.Among other things, this fiduciary obligation requires that an investment adviser manage a client’s portfolio in the best interests of the client, have a reasonable basis for its recommendations, fully disclose to its client any material conflicts of interest that may affect its conduct and seek best execution for transactions undertaken on behalf of its client.It could be difficult for us to comply with this obligation without meaningful changes to our business operations, and there is no guarantee that we could do so successfully.If we were ever deemed to be in non-compliance with applicable investment adviser regulations, we could be subject to various penalties, including administrative or judicial proceedings that might result in censure, fine, civil penalties (including treble damages in the case of insider trading violations), the issuance of cease-and-desist orders or other adverse consequences. 42 Table of Contents Prosper’s previous administration of the automated bidding plan system and its new loan search tool, Quick Invest, could create additional liability for Prosper and such liability could be material. Our automated plan system allowed lender members to create their own automated bidding plans.By creating such a plan, a lender member could have bids placed automatically on her behalf on loan listings that met loan criteria selected by her. In creating an automated bidding plan, the member could design those criteria herself, use a group of model criteria selected by Prosper, or customize one of those groups of model criteria as she saw fit.Each automated bidding plan consisted of a group of loan criteria, such as loan amount, minimum yield percentage, Prosper Rating, income and employment characteristics, group affiliations and debt-to-income ratio. That group of criteria was divided into sub-groups, each of which we referred to as a “slice”.The specific loans on which the lender member bid through her automated bidding plan were determined by the criteria in each of her plan slices.If a loan listing was posted that satisfied all of the criteria in any one of her plan slices, a bid would automatically be placed on the listing on her behalf. On July 6, 2011, we replaced our automated plan system with a new loan search tool, Quick Invest.Lenders are no longer able to create automated plans, but are instead able to use Quick Invest to identify Notes that meet their investment criteria. A lender using Quick Invest is asked to indicate (i) the Prosper Rating or Ratings she wishes to use as search criteria, (ii) the total amount she wishes to invest and (iii) the amount she wishes to invest per Note. Quick Invest then compiles a basket of Notes for her consideration that meet her search criteria.If the supply of Notes that meet her criteria exceeds the total amount she wishes to invest, Quick Invest selects Notes for her basket based on the principle of first in, first out, i.e.,the Note with the corresponding listing that was posted on our website earliest will be the first included in her basket, then the Note with the next oldest corresponding listing will be included, and so on, until the aggregate principal amount of Notes in her basket equals the amount she wishes to invest. If her search criteria include multiple Prosper Ratings, Quick Invest divides her basket into equal portions, one portion representing each Prosper Rating selected. To the extent available Notes with these Prosper Ratings are insufficient to fill the lender’s order, the lender is advised of this shortfall and given an opportunity either to reduce the size of her order or to modify her search criteria to make her search more expansive. See “About Prosper—How to Bid to Purchase Notes—Quick Invest.” Since the Notes purchased through an automated plan or Quick Invest are the same as Notes purchased manually, they present the same risks of non-payment as all Notes that may be purchased on Prosper’s website.For example, there is a risk that a loan identified through an automated plan or Quick Invest may become delinquent or default, and the estimated return and estimated loss for that loan individually, or the estimated loss or return for the plan or the basket of Notes selected by Quick Invest as a whole, may not accurately reflect the actual return or loss on such loan.If this were to occur, a lender who purchases a Note through an automated plan or Quick Invest could pursue a claim against Prosper in connection with its representations regarding the performance of the loans bid upon through the plan or Quick Invest.An investor could pursue such a claim under various antifraud theories under federal and state securities law.In addition, the SEC or an investor may take the position that the plans created pursuant to the automated bidding plan model involved the offer and sale of a separate security.Since we did not register the automated bidding plans as separate securities, such a claim, if successful, could give investors who invested in Notes through such plans a rescission right under state or federal law and possibly subject us to civil fines or criminal penalties under federal or state law.If such a theory was sustained, we could be liable for sales through automated bidding plans that took place prior to July 6, 2011.To date, no actions have been taken or threatened against us on this theory.However, such actions could have a material adverse effect on our business. We may face liability under state and federal securities law for statements in our prospectus and in other communications that could be deemed to be an offer to the extent that such statements are deemed to be false or misleading. Loan listings and other borrower information available on our website as well as in our sales and listing reports are statements made in connection with the purchase and sale of securities that are subject to the antifraud provisions of the Exchange Act and the Securities Act.In general, these liability provisions provide a purchaser of Notes with a right to bring a claim against Prosper for damages arising from any untrue statement of material fact or failure to state a material fact necessary to make any statements made not misleading.Even though we have advised you of what we believe to be the material risks associated with an investment in the Notes, the SEC or a court could determine that we have not advised you of all of the material facts regarding an investment in the Notes, which could give you the right to rescind your investment and obtain damages, and could subject us to civil fines or criminal penalties in addition to any such rescission rights or damages. Activities by Prosper in connection with the offer and sale of securities on its platform could result in potential violations of federal securities law and result in material liability to Prosper. Our business is subject to federal and state securities laws that may limit the kinds of activities in which we may engage and the manner in which we engage in such activities.For example, changes to the manner in which we offer and sell Notes or other securities on our platform could be viewed by the SEC or a state securities regulator as involving the creation or sale of new, unregistered securities.In such circumstances, the failure to register such securities could subject us to liability and the amount of such liability could be meaningful.Further, as noted previously we previously entered into a settlement with the SEC and consented to the entry of a Cease and Desist order that requires that we cease and desist from committing or causing any violations or any future violations.The failure to comply with this order could result in material civil or criminal liability, which could materially adversely impact our business. 43 Table of Contents USE OF PROCEEDS We will use the proceeds of each series of Notes to facilitate the funding of a borrower loan through our platform designated by the lender members purchasing such series of Notes.We will use the proceeds of each series of Notes to purchase the corresponding borrower loan.Proceeds of the sale of Notes are paid to WebBank for the purchase of these borrower loans by Prosper from WebBank.See “About Prosper” for more information. PLAN OF DISTRIBUTION We will offer the Notes to our lender members at 100% of their principal amount.The Notes will be offered only by Prosper through the Prosper website, and there will be no underwriters or underwriting discounts.See “About Prosper” for more information. FINANCIAL SUITABILITY REQUIREMENTS The Notes are highly risky and speculative.Investing in the Notes should be considered only by persons who can afford the loss of their entire investment.Our platform currently allows lender members to bid as little as $25 and as much as the full amount of any particular listing, up to an aggregate amount of $5,000,000 for individuals and $50,000,000 for institutions.To purchase Notes, lender members located in Idaho, New Hampshire, Oregon, Virginia and Washington must satisfy minimum financial suitability standards and maximum investment limits. Specifically, lender members must either: ·have an annual gross income of at least $70,000 and a net worth (exclusive of home, home furnishings and automobile) of at least $70,000; or ·have a net worth (determined with the same exclusions) of at least $250,000. In addition, no lender member located in these states may purchase Notes in an amount in excess of 10% of the lender member’s net worth, determined exclusive of home, home furnishings and automobile. Lender members that are residents of California must also meet certain suitability requirements.For individual lender members who are California residents who have purchased $2,500 or less of Notes in the past 12 months, the lender member’s investment must not exceed 10 percent of his or her net worth. To purchase more than $2,500 of Notes, a California lender member’s investment must not exceed 10 percent of his or her net worth, and either: (1) the lender member (a) must have a minimum net worth of at least $75,000, (b) must have had minimum gross income of $75,000 during the last tax year, and (c) must expect to have (based on a good faith estimate) minimum gross income of $75,000 during the current tax year; or (2) the lender member must have a minimum net worth, exclusive of homes, home furnishings and automobiles, of $200,000. Assets included in the computation of net worth shall be valued at not more than fair market value. For the purpose of this net worth requirement, both a husband and wife may be counted as a single individual. We have registered the offer and sale of our Notes in 27 states, and are still seeking to register the offer and sale of our Notes in the remaining 23 states as well as the District of Columbia.As part of this process, we expect that states in addition to those referenced above, will impose minimum financial suitability standards and maximum investment limits for lender members who reside in their states.Should this occur we will set forth these requirements in a supplement to this prospectus.Under the lender registration agreement, lender members are required to represent and warrant that they satisfy the applicable minimum financial suitability standards and maximum investment limits of the state in which they reside.Lender members who fail to satisfy any such requirements will not be permitted to purchase Notes. 44 Table of Contents ABOUT PROSPER Overview Prosper’s peer-to-peer lending platform was designed to allow people to lend money to other people in an open transparent marketplace, with the aim of allowing both lenders and borrowers to profit financially as well as socially. We believe peer-to-peer lending represents a new model of consumer lending, where individuals can earn the interest spread of a traditional consumer lender but must also assume the credit risk of a traditional lender.It is people that are the drivers of credit formation in peer-to-peer lending, not institutions. Prosper launched its platform to the public in 2006 and has attracted over one million members and facilitated over $243 million in consumer loans as of June 30, 2011. As one of the first companies in this newly emerging industry, Prosper believes peer-to-peer lending presents an enormous opportunity to create a more transparent form of consumer lending.Key drivers of peer-to-peer lending include: · The possibility of lower rates and better terms for borrowers compared to traditional sources of consumer credit, such as credit cards; · A new asset class for investors with the possibility of attractive risk adjusted returns that are not directly correlated to the performance of the stock market; · An opportunity to combine social networking with financial services in a manner that allows users that help fund loans to feel they are directly helping other people while also potentially earning attractive returns; · Growing acceptance of the Internet as an efficient and convenient forum for consumer transactions. How Prosper Works Our platform is an online marketplace that matches individuals who wish to obtain consumer loans, whom we refer to as “borrowers” or “borrower members”, with persons who are willing to help fund those loans, whom we refer to as “lender members”.A borrower member who wishes to obtain a loan through us must post a listing on our platform.Our lender members can review all the loan listings on our platform and make a commitment towards any listing they wish to help fund.A commitment is a commitment to purchase a promissory note, or “Note”, from Prosper, the payments on which will be dependent on the payments Prosper receives from the borrower member on the loan requested in the listing.If a listing receives enough lender member commitments to be funded, our partner WebBank, an FDIC-insured, Utah industrial bank, will originate the loan requested to the borrower member and then sell it to us and, at the same time, we will sell a Note to each lender member that made a commitment towards the loan in the principal amount of that commitment. In order to post a listing a borrower member must first complete a loan application. We then obtain a credit report for the borrower and use data from that report as well as data supplied by the borrower to assign a risk grade to the listing, which we call a “Prosper Rating”. The listing is then posted on our web site.The format for listings is shown below. The actual images are from hypothetical listings we created and not actual listings.Each listing includes the Prosper Rating, selected items from the borrower’s credit report, intended use of the potential loan, plus information regarding any previous loans obtained by the borrower through Prosper. 45 Table of Contents Lender members can bid on listings in amounts ranging from the entire loan amount requested to as little as $25. Thus, it is typical to have multiple lender members bid on a single listing.As the listing is funded, the listing will show the amount of commitments made towards that potential loan by lender members. 46 Table of Contents One unique aspect of peer-to-peer lending is that it allows lender members who are friends and family of a borrower member to bid on that borrower member’s listing. Friends and family bids can signal that a stronger social bond exists that could influence repayment rates. Friends and family can also vouch for the borrower member’s character. These bids are also shown on the listing page for all lender members to review, as shown below. Our registration, processing and payment systems are automated and electronic.We have no physical branches, no deposit-taking and interest payment activities and limited loan underwriting activities.Our website provides detailed information about our platform, including detailed fee information, the full text of our member legal agreements, help pagesand white papers.In addition to the customer support materials available on our website, we make additional customer support available to members by email and phone.Our customer support team is currently located at our headquarters in San Francisco, California. We attract lender members and borrowers to our website, www.prosper.com, through a variety of sources.We also drive traffic through referrals from other parties (which include online communities, social networks and marketers), through search engine results and through online and offline advertising.We are not dependent on any one source of traffic to our website.Through the first six months of 2011, our website was receiving an average of approximately 167,500 unique visitors per month. 47 Table of Contents We generate revenue by charging lender members ongoing servicing fees on the Notes they have purchased, and from transaction fees paid by borrower members on borrower loans.Through the first six months of 2011, we originated $27,692,219 of loans. Because we collect small fees and other revenue from thousands of borrower and lender members, no single individual has accounted for more than 1.0% of our revenue during the first six months of 2011. Platform Participants, Registration Requirements and Minimum Credit Criteria All platform participants must register with Prosper and agree to our platform rulesand terms of use, including consent to receipt of disclosures electronically.At the time of registration, individuals or authorized institutional agents must provide their name, address and an email address.After responding to an email verification, registrants must agree to the terms and conditions (including the applicable registration agreement) for the specific role for which they are registering. Borrower Members A borrower member may be any natural person at least 18 years of age who is a U.S. resident in a state where loans through the platform are available, with a bank account and a social security number.After passing Prosper’s anti-fraud and identity verification process, borrower members can request unsecured borrower loans at interest rates which are set by Prosper.We set minimum credit and other credit guidelines for borrower members as discussed in the risk grading section. When a borrower member requests a borrower loan, we first evaluate whether the borrower meets the underwriting criteria we have established with our origination partner, WebBank.WebBank makes loans to borrower members and then sells and assigns the promissory notes evidencing those loans to us.The underwriting criteria apply for all borrower loans originated through our platform and may not be changed without WebBank’s consent.The underwriting criteria require that borrowers have a minimum credit score of a specified threshold amount (currently 640, except that the minimum is 600 for borrower members who (1)previously obtained a borrower loan and paid off the loan in full, or (2)are seeking a second loan and are otherwise eligible for a second loan), and have no prior charge-offs on borrower loans originated through our platform. In connection with our identity and anti-fraud verification of borrower members, we verify the deposit account into which the loan proceeds will be deposited, to determine that the borrower member is a holder of record of the account.Even if a listing receives bids that equal or exceed the minimum amount required to fund, Prosper will cancel the listing without funding the requested borrower loan if we are unable to verify the borrower member’s account.While we attempt to authenticate each platform participant’s identity, our fraud checks could fail to detect identity theft, fraud and inaccuracies.See “Risk Factors—Risks Related to Borrower Default” for more information. Lender Members Our lender members are individuals and institutions that have the opportunity to buy our Notes.Lender members must register on our website.During lender registration, potential lender members must agree to a credit profile authorization statement for identification purposes, a tax withholding statement and the terms and conditions of our website.Lender members must also enter into a lender registration agreement with us, which agreement governs all sales of our Notes to lender members.Lender members are not required to give credit information to the same extent as borrower members.An individual lender member must be a natural person at least 18 years of age and a U.S. resident, must provide his or her social security number and may provide his or her state driver’s license or state identification card number.Institutions must provide their taxpayer identification numbers to us.At the time a lender member registers with Prosper, the lender member must agree to the rules, limitations, processes and procedures established by Prosper for originating, servicing and collecting borrower loans, and for purchasing Notes from Prosperthrough our platform.In addition, the lender member must satisfy any minimum financial suitability standards and maximum investment limits established for the platform or the Note Trader platform, as then in effect, by the state in which the lender member resides.Prior to bidding on a listing, lender members must transfer funds to an account maintained on our platform, which we refer to as a “funding account.” The funding account holds all funds supporting a lender member’s bids and all Note payments payable to the lender member are deposited in the funding account. 48 Table of Contents Our Relationship with WebBank WebBank is an FDIC-insured, Utah-chartered industrial bank and direct lender that makes loans to borrower members and sells and assigns the promissory notes evidencing borrower loans to Prosper. Risk Management Prosper’s risk management has evolved from its inception.Prosper has consistently worked to improve the information provided to lenders in order to help them make sound investment decisions.This evolution has incorporated the historical performance of loans originated by Prosper in a progressive manner as data has become available. It is Prosper’s intention to continuously refine our proprietary rating system. The timeline below shows the evolution of Prosper’s scoring methodology as we gathered more and more data on peer-to-peer market dynamics. 49 Table of Contents Our Prosper Rating System Each listing is assigned a Prosper Rating based on the estimated loss rate for that listing. The Prosper Rating is a letter that indicates the level of risk associated with a listing and corresponds to an estimated average annualized loss rate range. This rating system allows Prosper to maintain consistency when assigning a rating to a listing. There are currently seven Prosper Ratings, but this, as well as the loss ranges associated with each, may change over time as the marketplace dictates. The current Prosper Ratings and the estimated loss ranges associated with them are as follows: ProsperRating Est. Avg. AnnualLossRate AA 0.00% - 1.99 % A 2.00% - 3.99% B 4.00% - 5.99% C 6.00% - 8.99% D 9.00% - 11.99% E 12.00% - 14.99% HR >15.00% The estimated loss rate for each listing is based on the historical performance of Prosper borrower loans with similar characteristics and is primarily determined by two scores: (1)a custom Prosper Score, and (2)a credit score obtained from a credit reporting agency. Prosper Score The Prosper Score predicts the probability of a borrower loan going “bad,” where “bad” is the probability of going more than 60 days past due.To create the Prosper Score, we developed a custom risk model using our historical data. We built the model on the Prosper borrower population so that it would incorporate behavior that is unique and inherent to that population. In contrast, a credit score obtained from a credit reporting agency is based on a much broader population, of which Prosper borrowers are just a small subset. We use both the Prosper Score and a credit score to assess the level of risk associated with a listing. To build and validate our custom risk model, we used loans we booked from April 2007 through October 2008 and measured their performance for the fifteen months following origination. We analyzed variables available at the time of listing for potential inclusion in the final model. including those from the credit report and provided by the borrower.We dropped or kept variables in the final model based on their contribution and stability over time, and went through a number of iterations before finalizing the model in its current form.Some of the variables included in the final model are: - Total Inquiries - Inquiries last 6 months - Total Trades - Trades opened < 6 months - Trades Never Delinquent or Derogatory - Trades with Delinquent Balance - Available Credit on Open Bankcards - Debt-to-Income Ratio - Bankcard Utilization The model assigns weights to all of its variables based on their value in predicting the likelihood of a loan going bad.For a given listing, the model estimates the probability of the related loan becoming bad, which we call the listing’s “probability of bad”.The probability of bad for a listing is then mapped to a Prosper Score, which is displayed as part of that listing.Prosper Scores range from 1 to 10, with 10 being the best, or lowest risk value.The probability of bad ranges and the corresponding Prosper Scores are as follows. 50 Table of Contents Probability Bad Prosper Score > 24.84% 1 20.33 < x <24.84% 2 17.05 < x < 20.33% 3 14.42 < x < 17.05% 4 12.00 < x < 14.42% 5 10.00 < x < 12.00% 6 8.17 < x < 10.00% 7 5.98 < x < 8.17% 8 4.50 < x < 5.98% 9 0.00 < x < 4.50% 10 For example, a probability of bad of 3.29% equates to a Prosper Score of 10, a probability of bad of 12.00% equates to a Prosper Score of 6, and a probability of bad of 37.54% equates to a Prosper Score of 1. The probability of bad ranges are likely to change over time as we acquire additional performance data. Credit Score In addition to Prosper Score, the other element we use to determine the Prosper Rating for a listing is a credit score from a consumer reporting agency. The credit score we use currently is Experian’s Scorex PLUS score, although we may use one or more different scores in the future.The minimum credit score required for a borrower to post a listing is 640, except for borrower members who (i) previously obtained a Prosper loan and paid off the loan in full, or (ii) are seeking a second loan while their first loan is still outstanding and are otherwise eligible for such second loan, for whom the minimum score required is 600. We obtain a borrower’s credit score at the time his listing is created, unless we already have a credit score on file that is not more than thirty days old.This credit score is used to determine the Prosper Rating for the listing, and the range that credit score falls within is also included in the listing.If available, we obtain updated credit scores on a monthly basis for borrowers with outstanding loans, and we include the applicable score ranges by month in listings on our Note Trader platform.We do not disclose the borrower’s exact credit score to any of our customers, except for the borrower himself. Assigning Estimated Loss Rates Our estimated loss rates are based on the historical performance of Prosper loans with similar characteristics and are primarily determined by Prosper Scores and credit scores.The starting point for this determination is our base loss rate table, shown below, which we created by dividing the range of Prosper Scores and credit scores into multiple segments and combining them into a single grid.We estimate a base loss rate for each cell in the table, based on the historical performance of loans originated on our platform that occupied the same cell (i.e., that had the same point of intersection for their Prosper Score and credit score). Cells are grouped together due to small volume, similar behavior or both.We review our loan performance on a monthly basis to see how our loss estimates compare to the actual performance of our loans, and we make any adjustments to those estimates we deem necessary based on such reviews. Please refer to our website for theestimated loss rates currently in use.Estimated loss rates for the cells in the tables below are based on performance of historical Prosper borrower loans as of August 31, 2011. 51 Table of Contents Experian Scorex Plus Score Prosper Score 600-619 620-639 640-649 650-664 665-689 690-701 702-723 724-747 748-777 778+ 1 22.90% 22.90% 22.90% 22.90% 22.90% 22.90% 22.90% 22.90% 16.50% 14.70% 2 22.90% 22.90% 22.90% 18.50% 18.50% 16.50% 16.50% 16.50% 16.50% 14.70% 3 22.90% 22.90% 22.90% 18.50% 18.50% 16.50% 16.50% 16.50% 16.50% 14.70% 4 18.50% 18.50% 18.50% 18.50% 14.70% 14.70% 14.70% 14.70% 14.70% 14.70% 5 18.50% 18.50% 18.50% 18.50% 14.70% 14.70% 14.70% 11.20% 11.20% 11.20% 6 18.50% 18.50% 18.50% 11.20% 11.20% 11.20% 11.20% 11.20% 11.20% 11.20% 7 18.50% 18.50% 18.50% 11.20% 11.20% 11.20% 11.20% 11.20% 11.20% 11.20% 8 11.20% 11.20% 11.20% 5.95% 5.95% 5.95% 5.95% 5.95% 5.95% 3.80% 9 11.20% 11.20% 11.20% 5.95% 5.95% 5.95% 5.95% 3.80% 3.80% 3.80% 10 11.20% 11.20% 11.20% 5.95% 5.95% 5.95% 5.95% 3.80% 3.80% 1.50% Adjustments can be made to the base loss rate.These adjustments are additive and are used to determine the final loss rate.The final loss rate then determines the Prosper Rating.Adjustments are currently made for the presence of a previous Prosper loan (i.e., the borrower has already taken out at least one Prosper loan) andfor certain loan terms.The value of the adjustments are based on historical Prosper data, where available, as well as observed industry performance.Current adjustment variables and their values are: Previous Prosper Loan Loan Term Base Loss Rate Yes No 1 year 3 year 5 year 0.00 – 1.99% -0.50% - -0.15% - - 2.00 – 3.99% -1.80% - 0.00% - - 4.00 – 5.99% -3.95% - 0.00% - - 6.00 – 8.99% -3.20% - -0.30% - - 9.00 – 11.99% -6.00% - -0.50% - - 12.00 – 14.99% -6.20% - -0.85% - - 15.00+% -8.00% - -0.85% - - Here is an example of how the final loss rate and Prosper Rating for a loan listing would be calculated: - Borrower credit bureau score 715 and Prosper score 9 - Borrower has a previous Prosper loan Base Loss Rate: 5.95% Adjustments: -Previous Loan: -3.95% Final Loss Rate: 2.00% Prosper Rating: A Calculating Loss Estimates To calculate the estimated loss rates contained in our base loss rate table and our adjustment values, we developed a loan model to simulate the future performance of loans based on past performance data.The principal elements of the model are as follows: Average Balance. To calculate the average balance for each period, we used the amount of loan principal on loans that are still open and have not been charged-off or paid off. As loan payments are made, the principal balance of each loan declines over time. It is assumed that borrowers that are making scheduled payments on these loans do so according to their amortization schedule. When the loan is paid off early, it is no longer included in the outstanding balance for subsequent periods. Historical payoff rates were used to project the monthly payoffs and these rates were assumed to remain constant throughout the life of the loans. Similarly, once a loan has been charged-off, the principal associated with this loan is considered a credit loss and is no longer included in the outstanding periodic balance. 52 Table of Contents Delinquent and Charged-Off Loans.To estimate the number of current and delinquent accounts on a monthly basis, we applied roll rates to each group of given loans. We first calculated the historical roll rates of accounts in particular cells and then applied the historical rate to the given loans. A roll rate measures the percent of loans within a particular payment status that "roll" to the next late payment status if the loan is not paid. For example, a current account that is not paid "rolls" to a new payment status defined as 1 to 30 days past due. Similarly, an account that is already 1 to 30 days past due and does not make the next payment then "rolls" to a status of 31 to 60 days past due. An account is considered to be a loss, or charged-off, when it reaches 121+ days past due. The average historical roll rates were assumed to be constant for the life of the loan term. Loss Rates.The estimated monthly dollar charge-offs are calculated by multiplying the estimated number of accounts that reach 121+ days past due in that month by the average balance of loans in that month. Collection expenses and recovery payments are applied to gross losses to calculate net losses. When an account becomes more than 30 days past due, it is referred to a collection agency. Collection agencies are compensated by keeping a portion of the payments they collect based on a predetermined schedule. Payments collected by the collection agency reduce the amount of principal that is repaid to lenders. This expense is added to losses in the month the payment is made. In addition, once an account has been charged-off, any subsequent payments received or proceeds from the sale of the loan in a debt sale are considered recoveries and reduce the amount of principal lost. Recovery assumptions are based on historical recoveries through November 2009 on accounts that were 121+ days past due in 2008. The recovery rate assumptions were: · Prosper Rating AA-D 6.0% annual recovery rate · Prosper Rating E-HR 2.0% annual recovery rate To calculate the estimated average annualized net loss rate: 1. Calculate monthly net loss rate (Net principal charge-offs in month X) / (Outstanding principal balance in month X) 2.Calculate average annualized net loss rate: · monthly net loss rate x 12 · balance-weighted average of the monthly rates over the life of the loan For each group of loans, the average loan amount for charged-off accounts was compared to that for total loans; if there was a significant difference, the ratio of average charged-off loan amount to average total loan amount was applied to the expected loss rate to account for this differential.Estimated loss rates determine the Prosper Rating. 53 Table of Contents Comparing Estimated Loss Rates to Actual Losses We review our loan performance on a monthly basis to see how our loss estimates compare to the actual performance of our loans, and we make any adjustments to those estimates we deem necessary based on such reviews.The graphs below show the expected versus actual cumulative dollar loss rates by Prosper Rating for loans booked from July, 2009 through December, 2010.Performance is as of June 30, 2011.The loss performance is tracked by quarterly vintage, meaning each line represents all the loans originated in a given quarter. Quarterly vintages generally contain enough volume for the performance curves to be meaningful, but some vintages can still be quite small.For example, our origination volume in the 3rd quarter of 2009 was relatively low because our platform was closed during the first couple of weeks of the quarter, and also because it took another several months after we reopened for our volume to ramp back up, having been shut down for almost nine months prior to relaunch.And in the 4th quarter of2010, we only originated one loan with a C Prosper Rating that has charged off, but we only originated 31 such loans in that quarter as a whole.For such vintages, a few loans charging-off, or even a single charge-off, can result in actual losses for that vintage being well above our estimates.Therefore, we look at quarterly vintages individually as well as in aggregate to get a complete picture of our loan performance. 54 Table of Contents 55 Table of Contents 56 Table of Contents Note: Expectation lines represent the high end of the estimated loss rate range for each Prosper Rating, except for HR, where the high end of the range is 100% and we have set the expectation curve at 20% Loss rates for some of the 2009 vintages have been higher than expected for the lower risk Prosper Ratings, AA-C, but subsequent vintages have generally been at or below expectations.The higher risk Prosper Ratings, D-HR, have consistently performed at or better than expectations. We review our actual losses on a monthly basis and analyze any material variances from our estimates.To the extent we conclude that any such variance seems likely to continue, we adjust our loss estimates accordingly.Some recent loss estimate adjustments we have made include the following: · Some of the 2009 vintages in the lower risk Prosper Ratings, AA-C, are above expectations. To account for this performance and to incorporate more recent performance data from the economic downturn into our loss estimates,we tightened our criteria for the AA through C Prosper Ratings in July 2010. · Loss performance for loans with a Prosper Rating of D, E or HR has consistently better than our estimates, so we lowered expected loss rates for these ratings in January 2011. · Loss performance for borrowers with a previous Prosper loan were much better than expected, so we increased the value of the adjustment for a previous Prosper loan in April 2011. 57 Table of Contents Criteria for Posting a Second Loan on Prosper Borrower members may have up to two borrower loans outstanding at any one time, provided that the aggregate outstanding principal balance of both borrower loans does not exceed the then-current maximum allowable loan amount for borrower loans (currently $25,000).Currently, to be eligible to obtain a second borrower loan while an existing loan is outstanding: ·Borrower members must be current on their existing borrower loan, and must not have been more than 30 days past due in making their most recent monthly borrower loan payments for a specified number of months (between six and twelve, depending on the borrower’s credit score range at time the existing loan was obtained); ·Borrower members may not post a listing for a second borrower loan within six to twelve months (depending on the borrower’s credit score range at time the existing loan was obtained) following the date of origination of their existing borrower loan; and ·Borrower member’s credit score must be 600 or more. Our underwriting requirements for borrower loans, including eligibility requirements for second loans, are subject to change from time to time. Maximum Loan Amount An individual’s maximum loan amount is determined by the borrower’s Prosper Rating.The table below shows the maximum loan amount for each Prosper Rating: Prosper Rating Maximum Loan Amount AA $ A $ B $ C $ D $ E $ HR $ Borrower Identity and Financial Information Verification We reserve the right in our member agreements to verify the accuracy of all statements and information provided by borrower members and lender members in connection with listings, commitments and borrower loans.We may conduct our review at any time before, during or after the posting of a listing, or before or after the funding of a borrower loan.If we are unable to verify material information with respect to a borrower member or listing, we will cancel or refuse to post the listing or cancel any or all commitments against the listing.We may also delay funding of a borrower loan in order to verify the accuracy of information provided by a borrower member in connection with the listing, or to determine whether there are any irregularities with respect to the listing.If we identify material misstatements or inaccuracies in the listing or in other information provided by the borrower member, we will cancel the listing or related loan. We verify the identity of every borrower who obtains a loan through our platform using a combination of documentary and non-documentary methods. We ask each borrower to submit a copy of her current driver’s license, passport or other government-issued, photo identification card, which we authenticate using third-party reference materials.In addition, we compare the information contained in the credit report we obtain for the borrower from a consumer reporting agency with the information contained in the borrower’s application. We also run the borrower’s application information through a fraud database.Finally, we require the borrower to submit bank statements, cancelled checks or other documentary evidence to verify the accuracy of her bank account information. To the extent any of these processes identify inconsistencies between the information submitted by the borrower and the information contained in another data source that we consult, we require the borrower to submit documentation to resolve the discrepancy to our satisfaction.For example, we might require the borrower to submit a recent utility bill to reconcile a discrepancy between the current address listed in her application and the one listed in her credit report.For the small number of borrowers who do not have a current, government-issued photo identification card, we may rely on the other screening processes described above to verify their identity. But we obtain and authenticate photo identification from the great majority of our borrowers, and perform the other processes described above for all borrowers who obtain a loan.If we are unable to verify the identity of a borrower in the manner described above, we will cancel the borrower’s loan listing or pending loan. 58 Table of Contents In addition to the identity verification processes just described, we verify income and employment information for a subset of our borrowers based on a proprietary algorithm.The intention of this algorithm is to identify instances where the borrower’s self reported income is highly determinative of the borrower’s Prosper Rating.The algorithm gives greatest weight to the following factors: ·Prosper Rating; ·loan amount; ·stated income; and ·debt-to-income ratio. To verify a borrower’s income, we require the borrower to submit a paystub from within the last thirty days and a W-2 or Form 1099 from the prior calendar year.To verify a borrower’s employment, we obtain confirmation from the human resources department of the borrower’s employer, verbally or by email, or phone the main phone number of the borrower’s employer and confirm that we can be connected directly to the borrower’s work number from that main number. Between July 14, 2009 and June 30, 2011 (based on start time of the applicable bidding period), we verified employment and/or income on approximately 44% of the loans we originated on a unit basis (5,269 out of 12,072)and approximately 68% of our originations on a dollar basis ($44,418,593 out of $65,603,480). Breaking these numbers down by Prosper Rating: · for loans with a Prosper Rating of AA, A or B, we verified income and/or employment information on approximately 59% of the loans we originated on a unit basis (2,614 out of 4,400) and approximately 81% of our originations on a dollar basis ($25,645,309 out of $31,487,293); · for loans with a Prosper Rating of C or D, we verified income and/or employment information on approximately 41% of the loans we originated on a unit basis (1,812 out of 4,394) and approximately 63% of our originations on a dollar basis ($13,839,253 out of $21,827,066); and · for loans with a Prosper Rating of E or HR, we verified income and/or employment information on approximately 26% of the loans we originated on a unit basis (843 of 3,278) and approximately 40% of our originations on a dollar basis ($4,934,031 out of $12,289,121). It is our intention to continue to verify income and employment on roughly the same proportion of loans in the future. If a borrower fails to provide satisfactory information in response to an income or employment verification inquiry, we will (a) request additional information from the borrower, (b) cancel the borrower’s listing or (c) refuse to proceed with the funding of the borrower loan.Where we choose to verify a borrower’s income or employment information, the verification is normally done after the borrower’s listing has already been posted.This allows Prosper to focus its verification efforts on the listings most likely to fund, and increases the percentage of funded loans that are subject to verification. 59 Table of Contents When we identify inaccurate employment or income information in a borrower’s application or listing that has resulted in the borrower obtaining a different Prosper Rating or interest rate for her loan than she would have obtained if she had provided the correct information, we cancel the listing. If we identify inaccurate information in the borrower’s listing that does not trigger cancellation of the listing, we do not update the listing to include the corrected information. Cancellation automatically triggers a notice to the borrower member and any lender members who made commitments that the listing has been cancelled, and we send an adverse action notice to the borrower indicating the reasons for cancellation. We make the funds committed by the lender members on the cancelled listing immediately available to them for bidding on other listings. We generally do not verify information included by borrower members in their loan listings other than identity, income and employment information. Similarly, we do not verify the information in a borrower member’s answers to questions posted by lender members or the information in any recommendations from a borrower member’s Prosper friends. We derive the borrower member’s debt-to-income ratio, or “DTI,” from a combination of the borrower member’s self-reported income and information from the borrower member’s credit report.The credit data that appears in listings is taken directly from the borrower member’s credit report. Although borrower members may provide proof of homeownership to establish homeownership status, in most instances, homeownership status is derived from the credit report as well.For example, if the credit report reflects an active mortgage loan, the borrower member is presumed to be a homeowner. Lender members should not rely on unverified information provided by borrower members. Our participation in funding loans on the platform from time to time has had, and will continue to have, no effect on our income and employment verification process, the selection of loan requests verified or the frequency of income and employment verification. We are continuously looking for ways to improve our verification procedures in a cost-effective manner in order to increase the repayment performance of loans.See “Risk Factors—Risks Related to Borrower Default—Information supplied by borrowers may be inaccurate or intentionally false- Information regarding income and employment is not verified in the majority of cases” for more information. Prosper’s Note Repurchase and Indemnification Obligations Under the lender registration agreement, in the event of a material default under a series of Notes due to verifiable identity theft of the named borrower’s identity, Prosper will repurchase the Note and credit the lender members’ account with the remaining unpaid principal balance of the Note.The determination of whether verifiable identity theft has occurred is in our sole discretion.We generally recognize the occurrence of identity fraud upon receipt of a police report regarding the identity fraud.This remedy for identity fraud only provides an assurance that our borrower identity verification is accurate; in no way is it a guarantee of a borrower’s self-reported information (beyond the borrower’s identity) or a borrower’s creditworthiness.We expect the incidence of identity fraud on our platform to be low because of our identity verification process. As of June 30, 2011, we had experienced 23 cases of confirmed identity fraud affecting 36 loans since our inception, although we have not experienced any cases of confirmed identity fraud during the year ended December 31, 2010 or in the six months ended June 30, 2011.In these cases, we received a police report and identity theft affidavit from the victim of the identity fraud, evidencing that identity fraud had occurred. Prosper has the exclusive right to investigate claims of identity theft and determine, in its sole discretion, whether verifiable identity theft has occurred.As Prosper is the sole entity with the ability to investigate and determine verifiable identity theft, which triggers its repurchase obligation, a conflict of interest exists as the denial of a claim under Prosper’s identity theft guarantee would save Prosper from its repurchase obligation. There are, however, three factors that mitigate the risk of this conflict.Without the protection offered by this guarantee, fewer potential lenders will have the confidence to participate on the site, limiting Prosper’s growth and long term profitability.In addition, Prosper’s relationship with WebBank includes a requirement – and accompanying audit function – to insure that claims of identity theft are thoroughly investigated and accurately reported.Finally, California statutes include severe penalties owed to the victim of identity theft if it is shown that a claim of identity theft was not adequately investigated or frivolously dismissed. In the event we breach any of our other representations and warranties in the lender registration agreement pertaining to the Notes, and such breach materially and adversely affects a series of Notes, we will either indemnify the lender members, repurchase the series of Notes or cure the breach.The limited circumstances where this may occur include the failure of the corresponding borrower loan to comply at origination in material respects with applicable federal and state law or if the listing describing the Note contains a Prosper score different from the score calculated by Prosper for that listing, or Prosper incorrectly applied its formula to determine the Prosper score, resulting in a Prosper Rating different from the Prosper Rating that should have appeared in the listing.Prosper is not, however, under any obligation to cure, indemnify or repurchase a series of Notes because of the Prosper score or Prosper Rating for any other reason.In addition, Prosper is not obligated to repurchase a Note or indemnify the lender member that purchased the Note if the lender member’s investment is not realized in whole or in part due to fraud (other than verifiable identity theft) in connection with the listing for the underlying borrower loan, or due to false or inaccurate statements or omissions of fact in the borrower’s listing, whether in credit data, borrower’s representations, user recommendations, group affiliations or similar indicia of borrower intent and ability to repay the borrower loan. If Prosper repurchases a Note, only the outstanding principal balance will be returned to the lender member. 60 Table of Contents Historical Performance of Prosper Borrower Loans The performance of borrower loans is a function of the credit quality of our borrower members and the risk and return preferences of our lender members.Lender members can choose to pursue a variety of bidding strategies, including strategies that may or may not maximize the return on their investment.When making commitment decisions, lender members consider borrowers’ Prosper Rating, credit score, debt-to-income ratios and other credit data and information displayed with listings.Prior to 2009, borrower loans did not have a Prosper Rating.We have assigned a Prosper Rating retroactively to these loans in certain of the following tables in order to provide more meaningful historical performance data.These retroactive Prosper Ratings were assigned based on the credit bureau data available at the time of the loan listing and the Prosper score in place on July 10, 2009.The portions of the historical information below regarding the performance of loans to which we have assigned a Prosper Rating retroactively should not be used in determining how Notes with the same Prosper Rating can be expected to perform in the future. See “Risk Factors—Risks Related to Borrower Default.” The following seven graphs show loan performance through June 30, 2011 by delinquency rates and cumulative principal default rates.Loans originated prior to July 13, 2009 were not assigned a Prosper Rating at the time of origination.In order to view performance on a comparable basis, we have retroactively assigned a Prosper Rating to these loans based upon their applicable listing characteristics.The “N/A” category includes loans with a credit score of less than the minimum score now required as well as loans for which we could not generate a Prosper Rating because the credit variables needed to determine the rating were not available. The graph below shows 1-30 and 31-120 day delinquency rates for loans originated prior to July 13, 2009 by quarter.This graph shows delinquencies as a percentage of total outstanding principal balance. We consider loans more than 30 days past due to be severely delinquent due to the significant decrease in the likelihood of receiving future payment once a loan has missed two payments. The table below shows 1-30 and 31-120 day delinquency rates by quarter for loans originated between July 13, 2009 and June 30, 2011.This graph shows delinquencies as a percentage of total outstanding principal balance.We consider loans more than 30 days past due to be severely delinquent due to the significant decrease in the likelihood of receiving future payment once a loan has missed two payments. 61 Table of Contents The following graphs show cumulative principal default rates for borrower loans originated by year.The cumulative charge-off rate is calculated as the sum of the cumulative principal balance charged-off divided by the original amount borrowed.The vertical axis shows the percentage of principal charged-off.The horizontal axis shows the age of the loan in monthly cycles.We only include data for a point along the x axis if at least 70% of the original amount borrowed in that vintage has been outstanding for at least that number of cycles.For example, in our graph for Loans Funded During 2009, 70% or more of the original amount borrowed in that vintage has been outstanding for 19 or more cycles, but less than 70% of the original amount borrowed has been outstanding for 20 or more cycles. So, that graph includes a data point for cycle 19 but not for cycle 20. The following table shows cumulative principal default rates for loans originated from January 1, 2006 to December 31, 2006, as of June 30, 2011.Loans originated during this period cannot be assigned a Prosper Ratings because the requisite credit variables needed to determine the Prosper Score were unavailable. 62 Table of Contents The following table shows cumulative principal default rates for loans originated from January 1, 2007 to December 31, 2007, as of June 30, 2011.The “N/A” category consists of loans originated during this period that cannot be assigned a Prosper Rating because the requisite credit variables needed to determine the Prosper Score were unavailable. The following table shows cumulative principal default rates for loans originated from January 1, 2008 to December 31, 2008, as of June 30, 2011.The “N/A” category consists of loans originated during this period that cannot be assigned a Prosper Rating because the requisite credit variables needed to determine the Prosper Score were unavailable. 63 Table of Contents The following table shows cumulative principal default rates for loans originated from January 1, 2009 to December 31, 2009, as of June 30, 2011. The following table shows cumulative principal default rates for loans originated from January 1, 2010 through August 30, 2010, as of June 30, 2011.For loans generated in 2010 we only present loans which were originated at least 10 months ago, as of June 30, 2011. 64 Table of Contents The following table presents additional aggregated information as of June 30, 2011 regarding delinquencies, defaults andborrower payments, grouped by Prosper Rating, for all loans originated on our website from November 2005 through July 12, 2009.With respect to delinquent borrower loans, the table shows the entire amount of the principal remaining due (not just that particular payment) as of June 30, 2011. Loan Originations November 2005 - July 12th, 2009 (as of June 30, 2011) Total Loan Originations Current Loans 1-30 Days Past Due Prosper Rating Number Amount Number Origination Amount Outstanding Principal Number Origination Amount Outstanding Principal AA $ 63 $ $ 1 $ $ A 87 2 B 20 1 C 7 D 13 E 50 2 HR 21 N/A1 26 $ $ $ 73 $ $ avg loan size: $ percent of total % Paid In Full 31+ Days Past Due Defaulted 2 Prosper Rating Number Origination Amount Number Origination Amount Outstanding Principal Number Origination Amount Net Charged Off Principal AA $ 2 $ $ 43 $ $ A 2 B 1 38 C 10 D 12 E 4 HR 43 N/A1 49 $ percent of total % Repurchased Default due to Delinquency: Prosper Rating Number Origination Amount $ AA 2 $ A 3 B - - Default due to Bankruptcy3 : C 9 $ D 3 E 1 HR 12 N/A1 47 77 $ percent of total % % 1 includes loans with Credit Score<640 or insufficient credit data to determine Prosper Rating 2 includes all loans >120 days past due 3 Only includes loans where the bankruptcy notification date is prior to the date the loan became 121 days past due.If we were notified of a bankruptcy after the loan reached 121 days past due, it is included in the "Default due to Delinquency" totals. From November2005 through July 12, 2009, we facilitated 29,013 borrower loans with an average original principal amount of $6,174 and an aggregate original principal amount of $179,137,624. As of June 30, 2011, 4.2% of the borrower loanswere current, 58.7%were paid in full, 0.3% were 1 to 30days past due, 0.4% were more than 30days past due and 36.2% had defaulted.A borrower loan is considered to have defaulted when it is more than 120days past due or has been discharged in bankruptcy.Of these 29,013borrower loans,13,346 loans or 46%, have been greater than 15 days past due at anytime, 12,288 loans or 42%, have been more than 30 days past due at any time and 11,582 or 40%, have been more than 60 days past due at any time. We repurchased a total of 77 of these loans, with an aggregate original principal amount of $577,402 (0.3% of total), due to identification theft or operational issues. 65 Table of Contents Of loans originated prior to July 13, 2009, 10,492 had defaulted as of June 30, 2011, equaling a total net defaulted amount of $45,032,848. Of these 10,492 defaulted loans, the borrowers of 1,150 of the loans have filed for bankruptcy, resulting in a net defaulted amount of $5,395,426. The following table presents additional aggregated information as of June 30, 2011, grouped by Prosper Rating, for all loans originated on our website from July 13, 2009 through June 30, 2011.With respect to delinquent borrower loans, the table shows the entire amount of the principal remaining due (not just that particular payment) as of June 30, 2011. Loan Originations July 13, 2009 - June 30, 2011 (as of June 30, 2011) Total Loan Originations Current Loans 1-30 Days Past Due Prosper Rating Number Amount Number Origination Amount Outstanding Principal Number Origination Amount Outstanding Principal AA $ $ $ 9 $ $ A 15 B 9 C 17 D 65 E 40 HR 41 $ avg loan size: $ percent of total % Paid In Full 31+ Days Past Due Defaulted 1 Prosper Rating Number Origination Amount Number Origination Amount Outstanding Principal Number Origination Amount Net Charged Off Principal AA $ 5 $ $ 13 $ $ A 11 50 B 9 17 C 25 55 D 51 E 41 67 HR 26 96 $ percent of total % Repurchased Default due to Delinquency: Prosper Rating Number Origination Amount $ AA - - A - - B - - Default due to Bankruptcy2 : C - - 39 $ D - - E - - HR - percent of total % % 1 includes all loans >120 days past due 2 Only includes loans where the bankruptcy notification date is prior to the date the loan became 121 days past due.If we were notified of a bankruptcy after the loan reached 121 days past due, it is included in the "Default due to Delinquency" totals. From July 13, 2009 through June 30, 2011, Prosper facilitated 11,908 borrower loans with an average original principal amount of $5,334 and an aggregate original principal amount of $63,519,001. As of June 30, 2011, 78.9% of the borrower loanswere current or had not reached their first billing cycle and 14.5% were paid in full, 1.6% were 1 to 30days past due, 1.4% were more than 30days past due, and 3.5% had defaulted.A borrower loan is considered to have defaulted when it is more than 120days past due or has been discharged in bankruptcy.Of these 11,908borrower loans,899 loans, or 8%, have been greater than 15 days past due at anytime, 663 loans, or
